               Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 1 of 86



                           IN THE UNITED STATES DISTRICT COURT                                  FIL
                               EASTERN DISTRICT OF ARKANSAS
                                    WESTERN DIVISION
                                                                   u.s. DISTRl~p
                                                               EASTERN D TRICT   RtsAs
                                                                                                                     •~
 JEFFREY DUPRIEST AND
 RACHEL GILMORE

                    Plaintiffs,

          v.

 ALLSTATE INSURANCE COMPANY,

                    Defendant.

                                        NOTICE OF REMOVAL

        Defendant, ALLSTATE INSURANCE COMPANY. ("Allstate" or "Defendant"), removes

this case from the Circuit Court of the Sixth Judicial Circuit, Pulaski County, Arkansas, to the

United States District Court for the Eastern District of Arkansas, Western Division, pursuant to:

(i) 28 U.S.C. §§ 1441 and 1446; and (ii) the Class Action Fairness Act of2005 ("CAFA"), codified

in pertinent part at 28 U.S.C. §§ 1332(d) and 1453, and states as follows:

                                              I.    BACKGROUND


        1.         Plaintiffs, Jeffrey DuPriest ("DuPriest") and Rachel Gilmore ("Gilmore")

(collectively "Plaintiffs"), filed this civil action against Allstate Insurance Company on or about

March 4, 2019, in the Circuit Court of the Sixth Judicial Circuit, in and for Pulaski County,

Arkansas, case no. 60CV-19-123 5 ("State Court Action" or "Complaint"). 1

        2.         Allstate was served with a Summons and the Complaint on March 5, 2019. Thus,

this Notice of Removal is timely filed in accordance with 28 U.S.C. § 1446.




1 Pursuant to 28 U.S.C. § 1446(a), a copy of the Complaint, Summons, and Civil Cover Sheet are attached as part of

Composite Exhibit 1.


LEGAL\40608352\2
                Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 2 of 86



           3.       Plaintiffs filed the State Court Action on behalf of themselves and a putative class

of allegedly similarly situated individuals named as insureds under Arkansas motor vehicle

policies issued by Allstate.

           4.       Plaintiffs allege they were each insured under Arkansas motor vehicle insurance

policies issued by Allstate.           However, a review of Allstate's records revealed that Plaintiff

DuPriest, at all relevant times, was not insured by Defendant Allstate Insurance Company. At the

time of his total loss accident, DuPriest was insured by Allstate Property and Casualty Insurance

Company ("AP&C"). 2 Accordingly, AP&C adjusted his total loss claim - not Allstate Insurance

Company.

           5.       DuPriest alleges that he was involved in a motor vehicle accident on October 6,

2016. Gilmore similarly alleges that she was involved in a motor vehicle accident on November

16, 2016. They each allege that a claim was made with Allstate arising from their respective

accidents, and that Allstate declared each of their vehicles a total loss under the governing

insurance policy. Plaintiffs assert Allstate undervalued each of their respective total loss vehicles.

Notably, DuPriest's claim was made under his policy with AP&C, not with Allstate, and therefore

it was AP&C that declared his vehicle a total loss under the governing insurance policy, not

Allstate.

           6.       Plaintiffs seek declaratory relief as well as compensatory damages, punitive

damages, and attorneys' fees, and assert causes of action for: 1) violations of the Arkansas

Deceptive Trade Practices Act, 2) Fraud in the Inducement, 3) Bad Faith, and 4) Breach of

Contract.

           7.       Plaintiffs seek certification of the following proposed class:



2   See Declaration of Joel De Wall ("De Wall Deel.") at 16, attached as Exhibit 2.

                                                            2
LEGAL\4060835212
               Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 3 of 86



         All individuals insured by Allstate under a policy issued or effective in Arkansas
         who: (a) had a total loss claim with Allstate, (b) that received a settlement calculated
         using CCC One Report; (c) during the period from February 28, 2014 to the
         present. 3

         8.         Plaintiffs allege that Allstate's methods to value total loss claims violates its

contracts with its insureds and Arkansas law. 4

         9.         Plaintiffs further allege that Allstate utilizes a total loss valuation database and

attendant software platform developed and marketed by CCC Information Services, Inc. ("CCC"),

which generates a CCC One Report .. 5

         10.        Plaintiffs contend that Allstate's use of CCC One Reports is an improper method

for determining the actual cash value of total loss vehicles alleging that it "systematically

undervalues vehicles by making a series of arbitrary and unexplained adjustments to the vehicles

contained in the report. These adjustments serve to immediately lower the cash price paid to

covered parties. " 6

                                      II.   GROUNDS FOR REMOVAL


         11.        This case is removable, and this Court has jurisdiction over this action, under

CAFA, 28 U.S.C. § 1332, 28 U.S.C. § 144l(a) and (b), and 28 U.S.C. § 1453, because (1) this is a

putative class action with more than 100 putative class members, (2) there is minimal diversity

among the parties; and (3) the Complaint places into controversy an amount that exceeds

$5,000,000 in the aggregate.

         12.        CAFA reflects Congress's intent to have federal courts adjudicate substantial class

action suits brought against out-of-state defendants. To that end, CAF A provides that class actions




'Complaint at~ 59.
4 Complaint at~ 2.
5 Complaint at~ 11.
6 Complaint at~ 15.



                                                     "I
                                                     .)

LEGi\L\40608352\2
                 Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 4 of 86



filed in state court are removable to federal court if they meet certain basic prerequisites.

Specifically, CAF A expanded federal jurisdiction over class actions by amending 28 U.S.C. §

1332 to grant original jurisdiction where the putative class contains at least 100 class members;

any member of the putative class is a citizen of a State different from that of any defendant; and

the amount in controversy exceeds $5,000,000 in the aggregate for the entire class, exclusive of

interest and costs. 28 U.S.C. § 1332(d).

           13.      When subject matter jurisdiction under CAFA is invoked, the court must give

strong preference to the resolution of interstate class actions in federal court.         Westerfield v

Independent Processing, LLC, 621 F.3d 819, 822 (8 th Cir. 2010). Moreover, even if uncertain

about whether all matters in controversy in a purported class action do not in the aggregate exceed

the sum of $5,000,000, the federal court should err in favor of exercising jurisdiction over the case.

Alexander v. Pipeline Productions, Inc., 2018 WL 3045179 (E.D. Ark. 2018).

           14.      This suit satisfies all of the requirements under CAFA for federal jurisdiction

because ( 1) the putative class exceeds 100 members; (2) members of the proposed class have a

different citizenship from Allstate; and (3) the amount in controversy exceeds $5,000,000. See 28

U.S.C. § 1332(d).

      A. The Putative Classes Exceed 100 Members

           15.      CAFA requires thatthe class consist of at least 100 persons. 28 U.S.C. § 1332(d)(5).

That requirement is met here. While Plaintiffs do not quantify the number of putative class

members in the Complaint, a review of Allstate's records indicate that there were approximately

2,443 Arkansas insureds whose total loss vehicles were adjusted with a CCC One Report during

the five year class period alleged by Plaintiffs under an Allstate policy. 7 Additionally, a review of



7   See Declaration of Kevin Bolkema ("Bolkema Deel.") at ,r 5, attached as Exhibit 3.

                                                           4
LEGAL\40608352\2
                Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 5 of 86



AP&C's records indicates that there were approximately 9,795 Arkansas insureds whose total loss

vehicles were adjusted with a CCC One Report during the five year class period alleged by

Plaintiffs under an AP&C policy. 8

    B. There Is Minimal Diversity Among the Parties

          16.      The second CAFA requirement is minimal diversity, i.e., at least one putative class

member must be a citizen of a different state than any one defendant. 28 U.S.C. § 1332(d)(2).

         17.       Plaintiffs allege that each is a citizen of the State of Arkansas. 9

         18.        Plaintiffs seeks to represent a class consisting of individuals whose motor vehicles

were insured under a policy of insurance issued in Arkansas.

         19.       Plaintiffs allege that Allstate is incorporated in the State of Delaware and has its

principal place of business in Northbrook, Illinois.

         20.       In an attempt to avoid complete diversity Plaintiffs also erroneously allege that

Allstate is "also a citizen of each state of which Plaintiffs and all putative class members are

Citizens", namely Arkansas, relying on 28 U.S.C. § 1332(c)(l). 10 Plaintiffs contend that Section

1332(c)(1) deems a liability insurer to have the same citizenship as its insured if the insurer is sued

in a direct action and the insured is not also named as a defendant in order to deem Allstate to be

a citizen of Arkansas and destroy diversity.

         21.       Plaintiffs are incorrect and their reliance on 28 U.S.C. § 1332(c)(l) is wholly

misplaced. The "direct action" provision is inapplicable as it is not intended to encompass all

actions against insurers, but only situations in which an injured party is permitted to sue a

tortfeasor's insurer directly and without joinder of the tortfeasor. Moore v. State Farm Mutual



8 Ex. 2 - De Wall Deel. at ,r 5.
9 Complaint at ,r,r 3-4.
10 Complaint at ,r 5.



                                                      5
LEGAL\40608352\2
                 Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 6 of 86



Automobile Insurance, 2010 WL 11565378, at *2 (W.D. Ark. 2010); see Inman v. MFA Mutual

Insurance Co., 264 F.Supp. 727 (D.C. Ark. 1967).

           22.      Allstate is an Illinois corporation with its principal place of business located in

Northbrook, Illinois. 11 AP&C is an Illinois corporation with its principal place of business located

in Northbrook, Illinois. 12

           23.      Thus, there is minimal diversity, as the Plaintiffs and putative class, are citizens of

Arkansas, and Allstate and AP&C are(and were at the time of the filing of the Complaint and all

times intervening) citizens of Illinois. This prerequisite of CAFA is met. 28 U.S.C.§ 1332(d)(2).

       C. The CAFA Amount in Controversy Is at Least $5,000,000

           24.      CAFA requires that the amount in controversy exceed $5,000,000 for the entire

putative class in the aggregate, exclusive of interest and costs. 28 U.S.C. § 1332(d)(2).

           25.      As the United States Supreme Court has held, a defendant's notice ofremoval under

CAFA "need include only a plausible allegation that the amount in controversy exceeds the

jurisdictional threshold." Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547,554

(2014). The removing party does not have to prove by a preponderance that the amount is more

than $5 million, but rather that a fact finder might legally conclude that it is. Hartis v. Chicago

Title Insurance Co., 694 F.3d 935, 781 (8 th Cir. 2012). "Importantly, the removing party's burden

of describing how the controversy exceeds $5 million constitutes a pleading requirement, not a

demand for proof." Id at 944-45 (8 th Cir. 2012)(quoting Spivey v. Vertrue, Inc., 528 F.3d 982,

986 (7th Cir. 2008). "Evidence establishing the amount is required by § 1446(c)(2)(8) only when

the plaintiff contests, or the court questions, the defendant's allegation." Dart Cherokee Basin

Operating Co., LLC, 135 S. Ct. at 554. Once the removing party has met its burden, a plaintiff


11   Ex. 3 - Bolkema Deel. at ~3.
12   Ex. 2 - De Wall Deel. at ~3.

                                                      6
LEGAL\40608352\2
                 Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 7 of 86



seeking remand must establish to a legal certainty that the amount in controversy is less than the

required statutory amount. Bell v. Hershey Co, 557 F.3d 953, 956 (8 th Cir. 2009).

           26.      In addition to compensatory or actual damages, both punitive damages and

attorneys' fees may be used in determining the amount in controversy. See OnePoint Solutions,

LLC v. Borchert, 486 F.3d 342, 348 (8 th Cir.); Crawford v. Hoffman-LaRoche Ltd, 267 F.3d 760,

766 (8 th Cir. 2007).

           27.      Based on Plaintiffs' allegations and legal theories as pleaded on the face of their

Complaint, the $5,000,000 CAFA amount in controversy requirement is clearly satisfied by an

aggregate of the compensatory damages stemming from each of Plaintiffs' claims, and adding the

possible punitive damages and attorney fees.

                 a. Actual or Compensatory Damages of Plaintiffs and the Putative Class

           28.      Plaintiffs allege that Allstate's use of CCC One Reports in determining the actual

cash value of putative class members' total loss vehicles is improper because it "systematically

undervalues vehicles by making a series of arbitrary and unexplained adjustments to the vehicles

contained in the report. These adjustments serve to immediately lower the cash price paid to

covered parties." 13

           29.      Plaintiffs contend that under Arkansas law, Allstate is required to calculate actual

cash value through either: (a) the cost of a specific, comparable replacement automobile, or (b)

using one of two or more quotations obtained from two or more qualified dealers or appraisal

services located within the local market area. 14 Ark. Ins. R. 43, § 10(a)(2)-(3). Plaintiffs further

contend that CCC is not a qualified dealer or appraisal service located in Pulaski County,




13   Complaint at~ 15.
14   Complaint at~ 2.

                                                     7
LEGAL\40608352\2
               Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 8 of 86



Arkansas. 15 Plaintiffs assert that Allstate's use of CCC One Reports violates its contracts with its

insureds and Arkansas law. Plaintiffs therefore seek a declaration that Allstate's use of the CCC

One Report to adjust first party insurance claims violates the policies and Arkansas law.            16


Additionally, in each of Plaintiffs' four causes of action, Plaintiffs' assert that the individual

Plaintiffs and putative class members are entitled to damages "in an amount equal to the difference

between the amount paid to settle total loss claims and the actual cash value of their vehicle

computed as required by Arkansas law." 17

         30.       Plaintiffs assert that "Allstate presented the CCC One Report to Plaintiffs as

representing the 'actual cash value' of their vehicles, and, based on the CCC One Report, Allstate

paid to settle the total loss claims." 18 Plaintiffs contend that both vehicles "were worth more than

shown on the CCC One Report" and that the vehicles used for comparison in the CCC One Report

were not 'in the local market'". 19

         31.       Per Plaintiffs' allegations, "Allstate paid 'base values' of $3,657 to DuPriest. and

$5,238 to Gilmore". 20 Again, a review of AP&C's records indicates that it was AP&C that made

the payment to DuPriest, not Allstate. 21 Plaintiffs contend that a vehicle of similar make, model,

mileage and condition to DuPriest's vehicle within the local market was listed for $4,499. 22

Similarly, Plaintiffs contend that a vehicle of similar, model, mileage and condition to Gilmore's

vehicle within the local market was listed for $5,495. 23




15 Complaint at ,r 18.
16 Complaint at ,r 2.
17 Complaint at ,r,r 36, 44, 49 and 56.
18 Complaint at ,r 12.
19 Complaint at ,113.

°
2 Complaint at ,r,r 13-14.
21 Ex. 2 - De Wall Deel. at ,16.
22 Complaint at ,r 13.
23 Complaint at ,r 14.



                                                    8
LEGAL\40608352\2
                Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 9 of 86



          32.      Taking the allegations as pleaded, disregarding any defenses Allstate and/or AP&C

may have to the claims of Plaintiffs and putative class members, and assuming arguendo that

Plaintiffs can establish their case, Plaintiffs would be entitled to actual or compensatory damages

"in an amount equal to the difference between the amount paid to settle total loss claims and the

actual cash value of their vehicle computed as required by Arkansas law." 24 Accordingly,

DuPriest's individual damages would be $842, the difference between $4,499 and $3,657

Similarly, Gilmore's individual damages would be $257, the difference between $5,495 and

$5,238.

          33.      During the five year class period of February 28, 2014 to March 4, 2019, Allstate

settled approximately 2,443 total loss claims in Arkansas and the approximate aggregate valuation

of those claims was $19,207,277.54. 25           .   During that same five year class period, AP&C settled

approximately 9,795 total loss claims in Arkansas and the approximate aggregate valuation of

those claims was $81,295,518.74. 26 Allstate and AP&C deny that Plaintiffs, or any potential

putative class member, are entitled to recover any amount from it, and Allstate and AP&C believe

that the relief sought in the State Court Action is too individualized and otherwise not proper for

class action treatment. However, Allstate and AP&C provide the above calculation of the

aggregate amount at issue in this case solely for the purpose of evaluating the amount in

controversy under CAF A. 27

          34.      Based on Plaintiffs' allegations and assummg arguendo that Plaintiffs could

establish similar damages for the other putative class with respect to Allstate and AP&C policies,



24 Complaint at ,r,r 36, 44, 49 and 56.
25 Ex. 3 - Bolkema Deel. at ,rs.
26 Ex. 2 - De Wall Deel. at ,rs.
27 Dudley v. Eli Lilly & Co., 778 F.3d 909, 913 (11th Cir. 2014) (quoting Pretka v. Kolter City Plaza lI, Inc., 608

F.3d 744, 751 (11th Cir. 20 I 0)) ("The amount in controversy is not proofofthe amount the plaintiff will recover.
Rather, it is an estimate of the amount that will be put at issue in the course of the litigation.").

                                                          9
LEGAL\40608352\2
               Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 10 of 86



a fact-finder could potentially conclude that the putative class members are entitled to actual or

compensatory damages ranging between $627,851 (2,443 x $257) for the Allstate policies and

$8,247,390 (9,795 x 842) for the AP&C policies. The median of the potential damages of the

purported putative class would be $4,437,621.

                 b. Punitive Damages

           35.      The Complaint also alleges that Plaintiffs and the putative class members are

entitled to an award of punitive damages as to the first three counts of their Complaint .28

           36.       Punitive damages may be used in determining the amount in controversy. One

Point Solutions, LLC, 486 F.3d at 348. In calculating possible punitive damages for the purpose

of satisfying the CAFA amount-in-controversy threshold, courts routinely apply multipliers of four

to six times the total amount of actual or compensatory damages in determining what punitive

damages award might be legally permissible. See, e.g., Goodner v. Clayton Holmes, Inc., 2014

WL 4722748, at *3-4 (W.D. Ark. 2014); Alexander v. Pipeline Productions. Inc .. 2018 WL

3045179, at *3 (E.D. Ark. 2018).

           37.      In this case, in light of the potential range of compensatory damages that the

putative class members may be entitled, it is reasonable for this Court to find that an award of

punitive damages six times the actual damages would be legally possible. 29 Id Accordingly, the

possible punitive damages for the putative class could be $3,767,106 for the Allstate policies and

$49,484,340 for the AP&C policies. Even if the Court were to use a more conservative multiplier

of four times the actual damages, the potential putative damages could be between $2,511,404 and

$32,989,560 for the Allstate and AP&C policies, respectively. The median range of the possible




28   Complaint at~~ 37, 45, 50.
29   Again, Allstate and AP&C dispute that plaintiffs are entitled to any damages.

                                                           10
LEGAL\40608352\2
              Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 11 of 86



punitive damages for the putative class, could be on the low end (using a multiplier of four)

$17,750,482 and on the higher end (using a multiplier of six) $26,625,723.

        c.         Attorneys' Fees

        38.        Plaintiffs also seek to recover attorneys' fees under the ADTPA. 30 Ark. Code Ann.

§ § 4-88-l 13(f) and 4-88-204. "Because statutory attorneys' fees are available to Plaintiffs the

fees may be included in calculating the amount in controversy." Goodner, 2014 WL 4722748, at

*4. While courts must analyze a number of factors when considering an award of reasonable

attorneys' fees, in this context, the removing party need only show what attorneys' fees might

legally be possible. Id. at *5.       "Other courts considering attorneys' fees in the amount-in-

controversy context have held that a fee of 40% is a reasonable estimate at this stage of the

pleadings." Id.; see also Alexander v, 2018 WL 30451 79, at *3. Therefore, Plaintiffs and the

putative class members could be awarded attorneys' fees between $251,140 and $3,298,956. The

median of the potential attorneys' fees being $1,775,048.

              d. Median Amount in Controversy

        39.        By adding punitive damages and attorney fees to the actual damages, the aggregate

value of the potential recovery could be between $3,390,395 and $4,646,097 for the Allstate

policies, and between $44,535,906 and $61,030,686 for the AP&C policies, depending on the

amount of actual damages and the multiplier used by the court for punitive damages. The median

of this range is $28,400,772.




°Complaint at 11
3                   38, 59.

                                                   11
LEGAL\40608352\2
           Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 12 of 86




     Actual Damages                              $627,851            $8,247,390

                                Multiplier      $3,767,106           $49,484,340            $26,625,723
                                  of6
    Punitive Damages
                                Multiplier      $2,511,404           $32,989,560            $17,750,482
                                  of 4

                                                 $251,140            $3,298,956              $1,775,048




                                Multiplier      $4,646,097           $61,030,686
     Total Ranges of               of6
      Amount-in-
      Controversy                               $3,390,395           $44,535,906            $23,963,151




        40.        Accordingly, it is more than plausible that the total amount in controversy is greater

than $28,400,772, and therefore will likely exceed the jurisdictional threshold.

        41.        Based on the above, it is evident that the $5,000,000 CAF A amount in controversy

requirement is satisfied.

        42.        Accordingly, because the CAF A prerequisites are met, this case 1s properly

removable under CAF A.

        43.        Written notice of this Notice of Removal will be given to Plaintiffs as required by

law. A Notice of Filing Notice of Removal, with a copy of this Notice of Removal attached, will

promptly be filed with the Circuit Court Clerk for the Circuit Court of Pulaski County.



                                                     12
LEGAL\40608352\2
           Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 13 of 86



        44.        The allegations of this Notice of Removal are true and correct and this cause is

within the jurisdiction of the United States District Court for the Eastern District of Arkansas,

Western Division, and this cause is removable to the United States District Court for the Eastern

District of Arkansas, Western Division.

        WHEREFORE, Allstate Insurance Company prays that this Court will consider this Notice

of Removal as provided by law governing the removal of cases to this Court; that this Court will

make the proper orders to achieve the removal of the State Court Action to this Court; and that this

Court will make such other orders as may be appropriate to effect the preparation and filing of a

true record in this cause of all proceedings that may have been had in the State Court Action.



                                        Respectfully submitted,




                                        By:_~-,~~-~-
                                         Kevin A. Crass 1 -tJ.:j4bZ.'1
                                                Friday, Eldredge & Clark, LLP
                                                400 West Capitol A venue, Suite 2000
                                                Little Rock, Arkansas 72201-3493
                                                crass@fridayfirm.com

                                               Attorney for Defendant, Allstate Insurance
                                               Company




                                                  13
LEGAL\40608352\2
            Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 14 of 86



                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 4th day of April, 2019, I electronically filed the

foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

document is being served this day on all counsel of record identified on the attached Service List

in the manner specified, either via transmission of Notices of Electronic Filing generated by

CM/ECF or in some other authorized manner for those counsel or parties who are not authorized

to electronically receive Notices of Electronic Filing.



                                                      Kevin A. Crass




SERVICE LIST

Attorneys for Plaintiff.
 John Holleman, ABN 91056
 Holleman & Associates, P.A.
 1008 West Second Street
 Little Rock, Arkansas 72201
 jholleman@johnholleman.net

 Lloyd ··Tre" Kitchens, ABN 99075
 The Brad Hendricks Law Firm
 500 C Pleasant Valley Drive
 Little Rock, AR 72227
 tki tchens@bradhendri cks. com




                                                 14
LEGAL\40608352\2
           Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 15 of 86

... CT Corporation                                                       Service of Process
                                                                         Transmittal
                                                                         03/05/2019
                                                                         CT Log Number 535039118
   TO:     Kim Turner
           Allstate Insurance Company - Nashville MCO
           555 Marriott Dr Ste 850
                               •
           Nashville, TN 3n1 -5026

   RE:     Process Served In Arkansas
   FOR:    Allstate Insurance Company (Domestic State: IL)




   ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUl'ORY AGENT OF THE ABOVE COMPANY AS FOLLOWlk

   TITLE OF ACTION1                 Jeffrey Dupriest and Rachel Gilmore, Pltfs. vs. Allstate Insurance Company, Dft.
   DOCUIIENT(S) SERVED1             Summons, Proof of Service, Notice, Complaint, Exhibit(s)
   COURTIAGENCY1                    Pulaski County Circuit Court, AR
                                    Case # 60CV191235
   NATURE OF ACTION1                Insurance Litigation
   ON WH- PROCESS WAS SERVED=       CT Corporation System, Little Rock, AR
   DATE AND HOUR OF SERVICE=        By Process Server on 03/05/2019 at 09:45
   JURISDICTION SERVED    1         Arkansas
   APPEARANCE OR ANSWER DUE1        Within 30 days after service of this summons on you (not counting the day you
                                    received it)
   ATTORNEY(S) I SENDER(S)I         John T Holleman
                                    Holleman 8: Associates, P.A.
                                    1008 West 2nd Street
                                    Little Rock, AR n201
                                    501-975-5040
   ACTION ITEMS1                    CT has retained the current log, Retain Date: 03/06/2019, Expected Purge Date:
                                    03/11/2019
                                    Image SOP
                                    Email Notification, Kim Turner chzwv@allstate.com
                                    Email Notification, Susan Ellis selli@allstate.com
                                    Email Notification, Kelly Merryman Kelly.merryman@allstate.com

   SIGNED=                          CT Corporation System
   ADDRESS1                         124 W Capitol Ave Ste 1900
                                    Little Rock, AR n201-3717
   TELEPHONE=                       214-932-3601




                                                                         Page1 of 1 /SK
                                                                         lnfonnatlon dtsplayed on this transmlttal ts for CT
                                                                         Corporation's record keeping purposes only and ts provided to
                                                                         the recipient for quick reference. This tnfonnatton does not
                                                                         constitute a legal opinion as to the nature of action, the
                                                   EXHIBIT               amount of damages, the answer date, or any tnfonnatton
                                                                         contained In the documents themselves. Recipient ts
                                                                         responsible for Interpreting said documents and for taking
                                                                         appropriate action. Signatures on certified mall receipts
                                                                         conflnn receipt of package only, not contents.
                       Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 16 of 86


                          IN THE CIRCUIT COURT OF PULASKI COUNTY, ARKANSAS
                              HON. ALICE S. GRAY-12TH DIVISION 6TH CIRCUIT

                           JEFFREY DUPRIEST, ET AL V ALLSTATE INSURANCE CO.

                                                    60CV-19-1235

                                                      SUMMONS

       THE STATE OF ARKANSAS TO DEFENDANT:

       ALLSTATE INSURANCE COMPANY
       c/o The Corpo~Uon Company, Registered Agent
       124 W Capitol Ave., #1900
       Little Rock, AR 72201 .

       A lawsuit has been filed against you. The relief demanded is stated in the attached complaint. Within
-<:•
       30 days after service of this summons on you (not c9unting the day you received it) - or 60 days if you
       are incarcerated in any jail, penitentiary, or other correctional facility in Arkansas -you must file with
       the clerk of this court a written answer to the complaint or a motion under Rule 12 of the Arkansas
       Rules of Civil Procedure.                                                                  ··

       The ansvver or motion_ must also be served on the plaintiff or plaintiffs attorney, whose name and
       address are:

       John T Holleman
       1008 West 2nd Street
       Little Rock, AR 72201

       If you fail to respond within the applicable time· period, judgment by default may be entered against
       you for the relief demanded in the complaint.                                  '

       Additional notices:
       •Notice of Right to Consent to Disposition of Case by a State District Court Judge


                                                            CLERK OF COURT
       Address of Clerks Office

       TERRI HOLLINGSWORTH, CIRCUIT CLERK.
       CIRCUIT COURT OF PULASKI COUNTY
       401 W. MARKHAM                                       Chauncey E. Durham, DC
       LITTLE ROCK, AR 72201
                                                            Date: 03/04/2019
                Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 17 of 86


                              NOTICE OF RIGHT TO CONSENT
                TO DISPOSITION OF CASE BY A STATE DISTRI.CT COURT JUDGE

In accordance with Administrative Order Number 18, you are hereby notified that upon the consent of
all the parties in a case, a State District Court Judge may be authorized to conduct all proceedings,
including trial of the case and entry of a final judgment. Copies of appropriate consent forms are
available from the Circuit Clerk.                                                 ·
                                                                                                          I
You should be aware that your decision to consent or not to consent to the disposition of your case
before a State District Court Judge is entirely voluntary, and by consenting to the reference of this
matter to a State District Court Judge, the parties waive their right to a jury trial, and any appeal in the
case shall be taken directly to the Arkansas Supreme Court or Court of Appeals as authorized by law.

You should communicate your consent by completing the Form -- CONSENT TO PROCEED
BEFORE A STATE DISTRICT COURT JUDGE-- and return to the Circuit Clerk.




                                                      <1~D..J..,
                                                      Circuit Clerk
                                                      Date: 03/04/2019
                                                                          •
                     Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 18 of 86


 No. 60CV-19-1235 This summons is for ALLSTATE INSURANCE COMPANY (name of Defenda.nt).



                                              PROOF OF SERVICE

 D On _ _ _ _ _ _ _ [date] I personally delivered the summons and complaint to the individual .
 at                                                                     [place]; or

 D After making my purpose to deliver the summons and complaint clear, on _ _ _ _ _ __
 [date] I left the summons and complaint in the close proximity of the defendant by
 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ [describe how the
 summons and complaint was left] after he/she refused to receive it when I offered it to him/her; or

 D On _ _ _ _ _ _ _ [date] I left the summons and complaint with _ _ _ _ _ _ _ _ , a
 member of the defendant's family at least 18 years of age, at _ _ _ _ _ _ _ _ _ __
 [address], a place where the defendant resides; or      ·
                                                                                  ~e,,_ 0 ~er
 D On _ _ _ _ _ _ _ [date] I delivered the summons and complaint~o _ _ _ _ _ _ __
 [name of individual], an agent authorized by appointment or by law to receive service of summons on
 behalf of _ _ _ _ _ _ _ _ _ _ _ [name of defendant]; or

 D On                           .   [date] at _ _ _ _ _ _ _ _ _ _ _ [address], where the
defendant maintains and office or other fixed location for the conduct of business, during normal
working hours I left the summons and complaint with

 [name and job description];
                 ,,--
                             or

D I am the plaintiff or an attorney of record for the plaintiff in this lawsuit, and ·1 served the summons
and complaint on the defendant by certified mail, return receipt requested, restricted delivery, as
shown by the attached signed return receipt.

D I am the plaintiff or an attorney of record for the plaintiff in this lawsuit, and I mailed a copy of the
summons and complaint by first-class mail to the defendant together with two copies of a notice and
acknowledgment and received the attached notice and acknowl~dgment form within twenty days after
the date of mailing.

Jl ~ ' fw:l:s..f: i "L21erre~MP• ;,,.
      Other [specify]:
                                                 I>
                                                      -
                                                      .,rR"tut,0¼,
                                                                    '   g
                                                                   f' ~oluol: ... II o,,.,, ,.,.,,:z, -ib~t
      ~ jl 5¼a; ~ +,v.5U ('a.       ~~°"'"~               .                        O
o I was unable .to execute service because:                                 ·




 My fee is$ _ _.
                     Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 19 of 86
'i


     To be completed if service is by a sheriff or deputy sheriff:

     Date:                          SHERIFF OF _ _ _ COUNTY, ARKANSAS
             ------
                                    By: _ _ _ _ _ _ _ _ _ _ __
                                    [Signature of server]


                                    [Printed name, title, and badge number] •

     To be completed If service is by a person ot~er than a sheriff or deputy sheriff:

     Date:                          By: _ _ _ _ _ _ _ _ _ _ __
             ------                 [Signature of server]


                                    [Printed name]
      I

     Address:
                -------------------------
     Phone:
              ------------
     Subscribed and sworn to before mf;) this date: _ _ _ _ __


                                   Notary Public

     My commission expires: _ _ _ _ _ _ __
                                                                                         ·'
     Additional information regardJng service or attempted service:




                                          .,.
          Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 20ELECTRONICALLY
                                                                  of 86         FILED
                                                                        Pulaski County Circuit Court
                                                                  Terri Hollingsworth, Circuit/County Clerk
                                                                     2019-Mar-04 09:16:51
                                                                        60CV-19-1235
                                                                      C06D12: 20 Pages




    IN THE CIRCUIT COURT OF PULASKI COUNTY, ARKANSAS

JEFFREY DuPRIEST and                                            PLAINTIFFS
RACHEL GILMORE

     v.                   CASE NO. _ _ __

ALLSTATE INSURANCE COMPANY                                     DEFENDANT


                      CLASS ACTION COMPLAINT


                              I. INTRODUCTION

     1.     Plaintiffs Jeffrey Du.Priest and Rachel Gilmore were each

involved in separate vehicular accidents that resulted in total losses. At the

time of the accidents, DuPriest was driving a 2003 Honda VTX1800C Cruiser

when he had a wreck on October 6, 2016. Gilmore was driving a 2005 Toyota

Corolla S when she had an accident on November 16, 2016. Both Plaintiffs

insured their vehicles with Allstate Insurance Co., who declared the vehicle

a total loss. After the vehicles were declared total losses, Allstate made cash

settlement offers of $3,657 and $5,238, respectively, based on a CCC One

Market Valuation Report. Allstate uses the CCC One Report in adjusting its
           Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 21 of 86



total loss claims. The CCC One Report systematically undervalues the

insureds vehicles, resulting in a payment of less than the actual cash value
           1




for all total loss claims, saving Allstate millions of dollars each year at the

expense of its insured motorists.

      2.       Allstate s use of CCC One Reports to value total loss claims
                      1




violates its contracts with its insureds and Arkansas law. Allstate is required

to calculate actual cash value through either: (a) the cost of a specific,

comparable replacement automobile, or (b) using one of two or more

quotations obtained from two or more qualified dealers or appraisal services

located within the local market area. Instead of following Arkansas law

Allstate uses the CCC One Report to cheat their policyholders and to

increase its own profits. Plaintiffs bring this suit on behalf of themselves and

others similarly situated to recover the difference between the actual cash

value of their vehicles and what they were paid, punitive damages, costs,

and attorneys' fees. Plaintiffs also ask the Court to declare that the use of the

CCC One Report to adjust first-party insurance claims violates Arkansas law

and to permanently enjoin its use.




                                 Page 2 of 20
           Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 22 of 86



                       II. PARTIES, JURISDICTION, AND VENUE

      3.     Plaintiff Jeffrey DuPriest is a resident and citizen of Pulaski

County, Arkansas. At all times relevant to this Complaint, he had a motor

vehicle insurance policy with Allstate and had a total-loss claim.

      4.     Plaintiff Rachel Gilmore is a resident and citizen of Pulaski

County, Arkansas. At all times relevant to this Complaint, she had a motor

vehicle insurance policy with Allstate and had a total-loss claim.

      5.     Defendant Allstate is incorporated in the State of Delaware and

has its principal place of business in Northbrook, Illinois. It is licensed to do

business in the State of Arkansas. Further, because this is a direct action

against Allstate, it is also a citizen of each state of which Plaintiffs and all

putative class members are Citizens. 28 U.S.C. § 1332(c)(l). Thus, Allstate is

also citizen of Arkansas because the Plaintiffs and putative class members

are citizens of Arkansas.

      6.     This Court has subject matter jurisdiction pursuant to Ark.

Const. amend. 80, § 6 and Ark. Code Ann. § 16-13-201.

      7.     Venue is proper in this Court because Plaintiffs resided in

Pulaski County at the time of the events giving rise to the cause of action ,

and the incidents occurred in Pulaski County. Ark. Code Ann.§ 16-60-101.


                                  Page 3 of 20
           Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 23 of 86



                             III. FACTUAL ALLEGATIONS

     8.      In October of 2016, DuPriest was driving a 2003 Honda VTX1800

Cruiser motorcycle and was involved in a motor vehicle accident which

resulted in substantial damage to his vehicle. DuPriest had an insurance

policy with Allstate and submitted a claim to his insurer on October 11, 2016

and received an estimate on or about October 11, 2016.

      9.     In November of 2016, Gilmore was driving a 2005 Toyota Corolla

Sand was involved in a motor vehicle accident which resulted in substantial

damage to her vehicle. Gilmore had an insurance policy with Allstate and

submitted a claim to her insurer on November 21, 2016.

     10.     The Plaintiffs' insurance policies with Allstate each contained a

clause providing for the adjustment and settlement of total loss claims based

on "actual cash value or replacement with another of like kind or quality."

Upon information and belief, this is Allstate's standard automobile

insurance policy issued to insureds in the state of Arkansas.

     11.     Allstate used reports from a third-party corporation known as a

CCC One Report to adjust Plaintiffs' claims. CCC One Information Services,

Inc. sells automobile valuation information primarily to insurance

companies for settling total loss vehicle claims. The CCC One Report is sold


                                 Page4 of 20
            Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 24 of 86



almost solely to insurance companies, and it is marketed as reducing the

costs of total value settlements. Upon information and belief, Allstate uses

the CCC One Report to calculate its offers of all total loss claims.

      12.     Allstate presented the CCC One report to Plaintiffs           as

representing the "actual cash value" of their vehicles, and, based on the CCC

One Report, Allstate paid to settle the total loss claims. See CCC One Reports,

attached as Exhibits 1 and 2. Allstate paid "base values of $3,657 to DuPriest
                                                         11




and $5,238 to Gilmore.

      13.     Plaintiffs' vehicles, however, were worth more than shown on

the CCC One Report. With respect to DuPriest's motorcycle, NADA Guides,

which provides pricing information for motorcycles lists the average retail

price as $3,925, with a "low retail" price of $2,985. See NADA Guide,

attached as Exhibit 3. The vehicles that were used for comparison in the CCC

One Report were not" in the local market," as two were over 250 miles away

in Oklahoma and Texas. A search for identical vehicles for sale in the

immediate area found that a vehicle of similar make, model, mileage, and

condition was listed in Jonesboro for $4,499. See Used Honda for sale in

Jonesboro, obtained on February 26, 2019, attached as Exhibit 4. He

ultimately received $3,657 for his vehicle.


                                   Page 5 of 20
            Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 25 of 86



      14.     A search for vehicles similar to Ms. Gilmore's near her home

showed three available. Two of these had over 100,000 more miles than hers,

yet sold for $2,800 and $3,500. A car of the same year with mileage

comparable to hers was available for $5,495. See Vehicles for Sale, attached

as Exhibit 5. She ultimately received $5,238 for her trade-in.

      15.     The CCC One Report systematically undervalues vehicles by

making a series of arbitrary and unexplained adjustments to the vehicles

contained in the report. These adjustments serve to immediately lower the

cash price paid to covered parties.

      16.     Allstate knows that the CCC One Report undervalues vehicles.

Despite knowing that the CCC One Report undervalues vehicles, Allstate

continues to use it to determine the amount to pay claimants.

      17.     Arkansas law requires that Allstate, when adjusting or settling

first party automobile total losses, either provide a replacement vehicle,

provide a cash settlement based on a specific replacement vehicle if one is

available in the local market area, or use        O
                                                      one (1) of two (2) or more

quotations obtained by the insurer from two (2) or more qualified dealers or

appraisal services located within the local market area when a comparable

automobile is located in the local market area." Ark. Ins. Regulation 43,


                                   Page 6 of 20
            Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 26 of 86



§ 10(a)(2).   If the insurer deviates from one of those methods, the deviation

must be supported by documentation giving particulars of the automobiles

condition, and "[a]ny deductions from such cost, including deduction for

salvage, must be measurable, discernable, itemized, and specified as to

dollar amount and shall be appropriate in amount." Ark. Ins. R. 43,

§ 10(a)(3). Further,   "[t]he basis for such settlement shall be fully explained to

the first party claimant." Ark. Ins. R. 43, § 10(a)(3).

      18.      CCC One Information Services, Inc. is not a qualified dealer or

appraisal service located in Pulaski County, Arkansas.

      19.      Allstate did not provide any documentation to DuPriest or

Gilmore about why it needed to deviate from one of the two approved

methods of determining actual cash value for their vehicles. Moreover, the

CCC One Report specifically disclaims that its adjustments are measurable,

discernable, or appropriate, proclaiming that the adjustments "are

displayed for illustrative purposes only." See Gilmore CCC One Report,

Exhibit 2, p. 3. Allstate does not explain these deductions to the customer,

much less show that they are reasonable and appropriate.

      20.      There was nothing unique about Plaintiffs' vehicles that would

justify deviating from the methods approved under Arkansas law. Allstate


                                    Page 7 of 20
            Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 27 of 86



was required to adjust DuPriest' s and Gilmore's vehicles using one of the

two approved methods.

      21.     Allstate knows or should know that using the CCC One Report

to determine actual cash value violates Arkansas law. Despite knowing that

the practice is unlawful, Allstate uses the practices because it saves Allstate

millions of dollars. Allstate can achieve this savings because the cost of

obtaining an appraisal and litigating the value of a property damage claim

exceeds the difference in value between the CCC One Report and the actual

cash value of the vehicle.

                        IV. CLASS ACTION ALLEGATIONS

      22.     Plaintiffs incorporate by reference the preceding paragraphs as

if they were fully set forth herein.

      23.     Plaintiffs bring this as a class action under Rule 23 of the Arkansas

Rules of Civil Procedure.

      24.     Members of the putative class are so numerous that joinder of all

such members is impracticable. The exact size of the putative class is

unknown, but may be easily determined from records maintained by

Allstate.




                                   Page 8 of 20
           Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 28 of 86



     25.     There are common questions of law and fact applicable to the

putative class with respect to liability, relief, and anticipated affirmative

defenses. Common questions of law and fact include:

             a.    Whether Allstate has a practice of using the CCC One

     Report to determine actual cash value;

             b.    Whether Regulation§ 43, § 10 is incorporated into

     the terms of Allstate's automobile insurance policies;

             c.    Whether Allstate's practices violated Regulation 43,

     § 10;   and

             d.    Whether CCC One Information Services, Inc. is a

     qualified dealer or appraiser in the local market area.

     26.      Plaintiffs' claims are typical of the putative class. Like all other

putative class members, Plaintiffs had total loss automobile claims that were

settled and adjusted using the CCC One Report.

     27.     Plaintiffs will fairly and adequately protect the interest of the

putative class. They have no conflicts with putative class members and have

suffered the same injury as members of the putative class.




                                   Page 9 of 20
            Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 29 of 86



      28.      Plaintiffs' counsel possesses the requisite resources and

experience in class action litigation to adequately represent Plaintiffs in

prosecuting the claims here.

      29.      The questions of law and fact common to Plaintiffs and members

of the putative class predominate over any question affecting only

individual class members. These common questions concerning Allstate's

wrongdoing must be resolved for all class members.

      30.      A class action is superior to other available methods for the fair

and efficient adjudication of this controversy. Allstate engages in a common

business practice of using the CCC One Report to settle total loss claims,

which is alleged to violate Arkansas law, and it is not unfair to require

Allstate to litigate its business practice on a class-wide basis. Moreover, Class

members' individual damage claims are too small to make individual

litigation an economically viable alternative. But despite the small size of any

one individual's claims standing along, the aggregate value of the practice is

substantial.

      31.      Plaintiffs' class claims are appropriate to proceed under the

Arkansas Deceptive Trade Practices Act. Act 986 of 2017 - which purports to

prohibit most private class actions under the Act - is an unconstitutional


                                   Page 10 of 20
            Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 30 of 86



intrusion into the Arkansas Supreme Court's exclusive authority to

"prescribe the rules of pleading, practice and procedure for all courts." Ark.

Const. Amend. 80, § 3; see also Johnson v. Rockwell Automation, 2009 Ark. 241,

308 S.W.3d 135 (holding two provisions of Arkansas Civil Justice Reform Act

were unconstitutional); Summerville v. Thrower, 369 Ark. 231, 253 S.W.3d 415

(2007)   (holding statute      requiring reasonable cause affidavit was

unconstitutional); Weidrick v. Arnold, 310 Ark. 138, 835 S.W.2d 843 (1992)

(holding statute requiring 60-day notice before filing medical malpractice

claim was unconstitutional).

                              V. CAUSES OF ACTION

             COUNT I: ARKANSAS DECEPTIVE TRADE PRACTICES ACT


      32.     Plaintiffs incorporate by reference the preceding paragraphs as

if they were fully set forth herein.

      33.     Arkansas law requires that an insurer settle total loss automobile

claims by providing the insured with enough money to purchase a specific

comparable replacement vehicle in the local market area, or, if no

comparable vehicle is available, using one of two or more quotations from a

local dealer or appraiser. Ark. Ins. R. 43, § 10.




                                  Pagell of 20
            Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 31 of 86



      34.     Allstate settles total loss automobile claims by relying on the

CCC One Report, CCC One Information Services, Inc. is not a local dealer or

appraiser and even though the report does not provide the insured with

sufficient funds to purchase a comparable replacement automobile.

      35.     Allstate engaged in an unconscionable, false, or deceptive act or

practice in business, commerce, or trade when it used the CCC One Report

to settle Plaintiffs' total loss claims. Allstate also used the same

unconscionable, false, or deceptive act or practice in using the CCC One

Report to settle all of its total loss claims in Arkansas.

      36.     Defendant's conduct proximately caused damage to Plaintiffs

and putative class members. Plaintiffs and putative class members seek

compensatory damages in an amount equal to the difference between the

amount paid to them to settle total loss claims and the actual cash value of

their vehicle computed as required by Arkansas law.

      37.     Allstate knew or ought to have known that their conduct would

result in injury to Plaintiffs and putative class members and it continued in

such conduct in reckless disregard of the consequences. As a result, Plaintiffs

and putative class members are entitled to punitive damages.




                                  Page 12 of 20
            Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 32 of 86



      38.     Plaintiffs and the putative class members are entitled to an

award of attorneys' fees, costs, and expenses in bringing their Deceptive

Trade Practices Act claims.

                     COUNT II: FRAUD IN THE INDUCEMENT


      39.     Plaintiffs incorporate by reference the preceding paragraphs as

if they were fully set forth herein.

      40.     Allstate falsely represented that the amount in the CCC One

Report represented the actual cash value of Plaintiffs' vehicles. Allstate made

the same false representation to every other putative class member.

      41.     Allstate knew that its representation was false. First, Allstate

knew that Arkansas law requires that an insurer use one of the methods

identified in Regulation 43 to determine actual cash value and that the CCC

One Report was not a permissible method. Further, Allstate knew that the

CCC One Report systematically generated valuations that were lower than

the II actual cash value" that would have resulted had it obtained a valuation

from a qualified local dealer or appraiser as required by Arkansas law.

      42.     Allstate intended to induce and coerce Plaintiffs and putative

class members into settling their total loss claims for less than they would




                                  Page 13 of 20
             Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 33 of 86



have if Allstate had complied with Arkansas law and obtained a quotation

from a qualified dealer or appraiser located in the local market area.

       43.     Plaintiffs and putative class members justifiably relied on

Allstate's representation about the actual cash value. Indeed, because the

misrepresentation goes to a material matter, reliance is presumed. Manhattan

Credit Co. v. Burns, 230 Ark. 418, 323 S.W.2d 206 (1959) ("[R]eliance is to be

presumed when, as here, the misrepresentation goes to a material matter.");

Pickering v. Garrison, 2009 Ark. App. 107, at *13 ("Reliance is presumed when

the misrepresentation goes to a material matter.").

       44.     Allstate's conduct proximately caused damages. Plaintiffs and

putative class members suffered damages in an amount equal to the

difference between the amount paid to them to settle their total loss claims

and the actual cash value of their vehicle computed as required by Arkansas

law.

       45.     Defendant knew or ought to have known that its conduct would

result in injury to Plaintiffs and putative class members and it continued in

such conduct in reckless disregard of the consequences. As a result, Plaintiffs

and putative class members are entitled to punitive damages.




                                  Page 14 of 20
            Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 34 of 86



                             COUNT Ill: BAD FAITH

      46.     Plaintiffs incorporate by reference the preceding paragraphs as

if they were fully set forth herein.

      47.     Allstate acted in bad faith to avoid liability under its policy

issued to Plaintiffs. Allstate knew that its method of settling total loss claims

violated Arkansas law and would result in a lower payment to Plaintiffs than

if Allstate would have obtained a quotation from a qualified local dealer or

appraiser. Despite this knowledge, Allstate fraudulently presented the CCC

One Report to Plaintiffs as representing the "actual cash value" of their

vehicles.

      48.     Allstate did more than merely refuse to pay a claim. Allstate

intentionally violated Arkansas law to save itself money at the expense of its

insured. Allstate's conduct was dishonest and oppressive, and was carried

out with a state of mind characterized by contempt for its insureds.

      49.     Allstate's conduct proximately caused damages. Plaintiffs and

putative class members suffered damages in an amount equal to the

difference between the amount paid to them to settle total loss claims and

the actual cash value of their vehicle computed as required by Arkansas law.




                                 Page15 of 20
            Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 35 of 86



      50.     Defendants knew or ought to have known that their conduct

would result in injury to Plaintiffs and putative class members and it

continued in such conduct in reckless disregard of the consequences. As a

result, Plaintiffs and putative class members are entitled to punitive

damages.

                       COUNT IV: BREACH OF CONTRACT

      51.     Plaintiffs incorporate by reference the preceding paragraphs as

if they were fully set forth herein.

      52.     Allstate entered separately into contracts with Plaintiffs

DuPriest and Gilmore. Among other things, these policies provide for the

adjustment and settlement of total losses based on actual cash value or
                                                        II




replacement with another of like kind or quality."

      53.     Arkansas law requires that Allstate either provide a replacement

vehicle, provide a cash settlement based on a specific replacement vehicle if

one is available in the local market area, or use one (1) of two (2) or more
                                                   II




quotations obtained by the insurer from two (2) or more qualified dealers or

appraisal services located within the local market area when a comparable

automobile is located in the local market area." Ark. Ins. Regulation 43, §

10(a)(2). If the insurer deviates from this method, it must provide


                                  Page 16 of 20
            Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 36 of 86



documentation for the deviation, including giving particulars of the

automobiles condition, and "[a]ny deductions from such cost, including

deduction for salvage, must be measurable, discemable, itemized, and

specified as to dollar amount and shall be appropriate in amount." Ark. Ins.

R. 43, § 10(a)(3). Further, "[t]he basis for such settlement shall be fully

explained to the first party claimant." Ark. Ins. R. 43, § 10(a)(3). The

provisions of Ark. Ins. R. 43 are incorporated into the insurance contract as

a matter of law. See First Sec. Bank v. John Doe 1, 2, & 3,297 Ark. 254,257, 760

S.W.2d 863, 865 (1988).

      54.     Plaintiffs and putative class members did what the contract

required of them.

      55.     Allstate breached the contracts by using the CCC One Report

instead of using the methods required by Arkansas law.

      56.     As a result of Allstate's breach of contract, Plaintiffs and putative

class members suffered damages in an amount equal to the difference

between the amount paid to them to settle total loss claims and the actual

cash value of their vehicle computed as required by Arkansas law.




                                   Page 17 of 20
            Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 37 of 86



                       VI. JURY DEMAND & PRAYER FOR RELIEF

      57.        Plaintiffs incorporate by reference the preceding paragraphs as

if they were fully set forth herein.

      58.        Article 2,   §   7 of the Arkansas Constitution provides that "The

right of trial by jury shall remain inviolate, and shall extend to all cases at

law, without regard to the amount in controversy[.]" Further, Article 2, § 13

also guarantees every person a "remedy in the laws for all injuries or

wrongs .... " Plaintiffs demand a remedy in the laws for all injuries and

wrongs alleged, and a trial by jury on all issues so triable.

      59.        WHEREFORE, Plaintiffs respectfully requests this Court:

            a.         Certify a class defined as:

                              All individuals insured by Allstate under a
                              policy issued or effective in Arkansas who: (a)
                              had a total loss claim with Allstate; (b) that
                              received a settlement calculated using CCC One
                              Report; (c) during the period from February 28,
                              2014 to the present.


            b.         Appoint Jeffrey DuPriest and Rachel Gilmore as class

      representatives;

            c.         Appoint Holleman & Associates, P.A. as class counsel;


                                         Page18 of 20
   Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 38 of 86



    d.      Declare that Allstate's practice of using the CCC One

Report to settle total loss claims violates Arkansas law;

    e.      Enjoin Allstate from using the CCC One Report to settle

future total loss claims in the state of Arkansas;

    f.      Award them compensatory damages in an amount equal

to the difference between the actual cash value of their vehicles and

the amount Allstate paid;

    g.      Award them punitive damages in an amount sufficient to

punish Allstate for its wrongdoing and to deter others from engaging

in similar wrongdoing;

    h.      Award Plaintiffs all recoverable costs, expenses, and

attorneys' fees incurred in prosecuting this action, together with all

applicable interest; and

     1.     Grant Plaintiffs all such further relief deemed just and

appropriate.

                               Respectfully Submitted,

                               HOLLEMAN & ASSOCIATES, P.A.
                               1008 West Second Street
                               Little Rock, Arkansas 72201
                               Tel. 501.975.5040
                               Fax 501.975.5043


                            Page 19 of 20
Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 39 of 86



                      y:   --,,==....---::::,,o-"=-~==------
                           Jo     o leman, ABN 91056
                           jholleman@johnholleman.net
                           Timothy A. Steadman, ABN 2009113
                           tim@johnholleman.net
                           Jerry Gamer, ABN 2014134
                           jerry@johnholleman.net

                           &

                           Lloyd "Tre" Kitchens, ABN 99075
                           tki tchens@bradhendricks.com
                           THE BRAD HENDRICKS LAW FIRM
                           500 C Pleasant Valley Drive
                           Little Rock, AR 72227
                           Telephone (501) 221-0444




                      Page20of20
 •                        Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 40 of 86




                                                                                              Prepared for ALLSTATE

  ff/ REPORT SUMMARY
  ~j      CLAIM INFORMATION

     Owner                                              Jeffrey Dupriest
                                                        6217. Blackhawk Dr,
                                                        North Little Rock, AR 72116
     Loss Unit                                          Cruiser'2003 Honda VTX1800C3
                                                        1795
     Loss Unit Type                                     MOTORCYCLES-

     Loss Incident Date                                 10/06/2016:

     Claim Reported                                     10/11/2016


  ~        INSURANCE INFORMATION

     Report Reference Number                            82434098-2
     Claim Reference                                    000431338946D01
                                                          -        -


     Adjuster                                           Mobarak, Geoffrey
     Odometer                                           34,400
     Last Updated                                       10/11/2016 01 :13 PM




  ~        VALUATION SUMMARY

     Base Value                                                        $3,657.00
     Adjusted.Value                                                    '$3,657.00
     DMV                                                                   + $13.75
     Deductible                                                            -$ 250.00




 ·The total may not represent the total of the set~ement as other factors (e.g. license and
· fees} may need to be taken into account.




                                                                                 EXHIBIT

                                                                           I i
                                         .,
 ,©.Copyrig,i 2016 CCC Information Services Inc. AH Rights Reserved.                                       Page 1of 11
                     Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 41 of 86


                                                                                                               Owner: Jeffrey Dupriest
cr.£,EONE. MARKET VALUATION REPORT                                                                             Claim: 000431338946001



VALUATION METHODOLOGY
How was the valuation determined?



                                       CLAIM INSPECTION
                                      ALLSTATE has provided CCC with the zip code where the loss unit is garaged, loss unit VIN,
                                      mileage/hours, options and additional equipment, as well as loss unit condition, which is used to
                                 ··, . assist in determining the value of the loss unit.
                                  ._;-·
                                  •.




                                                                               DATABASE REVIEW
                                                                               CCC maintains an extensive database of units that currently are or
                                                                               recently were available for sale in the U.S. This database includes
                                                                               units advertised for sale by dealerships or private parties. All of these


                                                                  .
                                                                       .:•·
                                                                      ·-.v~.
                                                                       :
                                                                           ~
                                                                               sources are updated regularly .




SEARCH FOR COM?ARABLES
When a valuation is created th·e database is searched and
comparable units are selected. On current year units, new units-
for sale at the time of the valuation may have been used. The
zip code where the loss unit is garaged determines the starting
point for the search. Comparable units are similar to the loss unit
based on relevant factors. If a sufficient number of comparable
units cannot be located, CCC may also obtain dealer quotations
for a unit with attributes as reported by the insurer.


CALCULATE VALUATION
Adjustments to the price of the selected comparable units are made to reflect differences
in attributes, including mileage/hours, options, additional equipment, refurbishments,
after factory equipment, and condition. Dollar adjustments are based upon market
research. Finally, the Base Value is the straight average of the adjusted values of the
comparable units. Due to the unique nature of the loss units valued in the Commercial and
Recreational Vehicle division, a valuation specialist handles each request individually.




© Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                                           Page 2 of 11
                      Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 42 of 86


                                                                                   Owner: Jeffrey Dupriest
cr..c,:;QNE. MARKET VALUATION REPORT                                               Claim: 000431338946001




~ LOSS UNIT INFORMATION
LOSS UNIT DETAILS

Location                                   North Little Rock, AR 72116
\/IN                                       1HFSC460X3A110962
Year                                       2003
Make.                                      Honda
Model                                     VTX1800C3
Engine· Description                        1795
Model#                                     1HFSC4603A



LOSS UNIT CONDITION
                           Condition
Overall Rating               Average




:LOSS UNIT EQUIPMENT

Wheels                            Performance Tires                      .,,



        ...




                                                                               '
©·Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                          :fiage3of11
                                                                  Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 43 of 86


                                                                                                                                                                                                                              Owner: Jeffrey Dupriest
Cf"J:,ISONE. MARKET VALUATION REPORT                                                                                                                                                                                          Claim: 000431338946D01




~ COMPARABLE UNITS
                                                                                                 Loss Unit               Comp 1                        Comp2                               Comp3




  Odometer                                                                                         34,400                 17,254                       70,151                              30,000

  Configl!ration

.. -· ·- ...._..., .
- Engine · -· '- .. : • :··
                  \                 -.    .              .-                                   ~     .. .
                                                                                             . ..···-1795               · .1795CC, .:.,·:,1795cc·
                                                                                                                            •   -     •   .     .. ........ · • ·   •
                                                                                                                                                                            ~
                                                                                                                                                                                •
                                                                                                                                                                                    >" 1195,
                                                                                                                                                                                    ,...   •   .. -        ..       .l,
                                                                                                                                                                                                                          ~


  Options

 Luggage/Roof Rack                                                                                                              'K                       'K
. E·ngine Guard:. . • .•.
  ·.. . . ...... " ......                                                                                                   .~ :-              --~ •. ., 'K
                                                                                                                                                I • • • ':/ •;
  Stereo                                                                                                                        )(

                                                                                                                                                                                                 ""
                                                                                                                                                              'K
.:sack Resr, ,:_
 . '•    .... ·: .                  •;              .. .                                            • 'K'                    .,J·             -;.· - ·: ;,,,_ ·.:
 Performance Tires
.FM Radio..,:_ ..:..__ _._
     "' •••. •-·- ,

  Plexiglass Fairing
                                     ... J          ..
                                                                           '           . ··: -        "'K                   "
                                                                                                                            . 'K - - . ---- .                "
                                                                                                                                                         >'K :' _.:_ -.--                        ."' --
                                                                                                                                                                                                  ..,,_
                                                                                                       'K
                                                                                                                                'K                "                                                   'K
  F~~~~~ -;-;·-~· ~. :: ·: \ '.·. : '· • ' - . ",.                                                     'K • .                   'K :: •• ·: -; ·•         •.:x ,r-~ :-_ ... ·:'.·.~- :_
 Forward Controls                                                                                      'IC                      'K                            'K
'AM°Radio>·•~•··,·
.:.:•:'•-!,..,,.••,.•••
  Floor Boards/Highway Boards
                                                    •••••••.,• ... r••••
                                                                               ··.::      , ..:·, ~'K.. · ·'
                                                                                          ~:"°••"
                                                                                                                           .· "'. · ::. :·.:"'•·: •. K •
                                                                                                                                                                                               '""              '
                                                                  ·'   .....      ...-
                                                                                 ,•
                                                                                                       'K
                                                                                                 .· ~; 'K    •:.   I'
                                                                                                                                'K
                                                                                                                                'K ,..,. ...      ~
                                                                                                                                                            'K
                                                                                                                                                       ··-;_"~                                    "'
                                                                                                                                                                                                ·<t/
  Condition                                                                                        Average               Average                       Average                             Average
                                                                                                                                                                        I


  Adjustments:~
 ', -~ -1·;-.~~~ ,\ t ~ -: . :: : _
, Make/Model!Trim
"~      ,..  ~•
                  ·. ·- · · 111,•        ··•·   •        -·   '
                                                                               -~ •. ..                      - ~.-.
                                                                                                             ...                                   .                ..:     '                         - $ 810

  Options
  Luggage/Roof Rack                                                                                                                                                                                        -$ 33
                                                                   r-
 .Eng\rie Guard                                                                                                                                                                                            a$ 33
  Stereo                                                                                                                                                                                                   -$ 63                          i.                                               ...·
  Back Rest                                                                                                                          - $ 36                         : $ 3~                                 -$36
                                                                                                                                                                                                                                . . ...   ':'
                                                                                                                                                                                                                                                .·   ··~
                                                                                                                                                                                                                                                     •·   ........ ........... .
                                                                                                                                                                                                                                                           ~                   .-


  Plexiglass -Fairing                                                                                                                                               -$ 36
                                                                                                                                                                                                                                                                                     ..:
  Forward Controls                                                                                                                                                                                         -$58
  Floor Boards/Highway Boards                                                                                                                                                                              -$42
  Soft Saddle Bags ..                                                                                                                                               -$50                                   -$50
  Odometer                                                                                                                      -$ 395                              $ 626                                   -$ 83
                                                                                                                                                                                                                                                                                    ....    :,




~ Copyright 2016 CCC Information Services Inc. Alt Rights Reserved.                                                                                                                                                                                                                 Page 4 ol 11
    •                              •                      Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 44 of 86


                                                                                                                                          Owner: Jeffrey Dupriest
crJ:,IIONE MARKET VALUATION REPORT                                                                                                        Claim: 000431338946001




~ COMPARABLE UNITS
                                                                  Loss Unit        Comp 4                  Comps
                                                                                                                                         Comp 4           • 1 Updated Date: 05/03/2016 · .
      "   ....                                                                                                                          ·2003 Hoiida VTX1800C3.                      ·• .            •
•Price.- ·.                                              •·
•                     ••       •   I

                                             i-.,.        •.
                                                                                    $3,99~.                 $4,300 · .
                                                                                                               ." r        •   •                      .
                                                                                                                                        • VIN. UNKNOWN .•.• '. ••.              • •
                                                                                                                                        . Dealership HONDA OF NORTH LITTLE
                                                                                                                                                                                    -
11 . . · ~ · - - ..       ~.                                                     ..... f     ...     ..


    . Year/Make/Model
      :.    . .,.,. . - .
                          .                                                            . .
                                                                   2003 Honda : • : · '2003 Honda
                                                                                                   ... ,.- . ·2~03:Harida' .;'
                                                                                                                          ... . - .·     ..-· .      .    . .. . , .
                                                                                                                                                                 '   --. - •:· .
                               ....    ,:_   :                     VTX1800C3         VTX1800C3
                                                                                                               .,
                                                                                                             VTX1800C3
                                                                                                                                       • ROCK •. · • · • •·· ·•· - · ·
                                                                                                                                       •                 I         '
                                                                                                                                                                              ·
                                                                                                                                       • ,Telephone (866) 473-1990
                                                                                                                                       ' . S~urce l)eai.;,.· Ad• ·· .. · "                      • •
    Odometer                                                       34,400           40,000                  19,000                     . ··Loc:atlon' North Uttie Rock;      AR. : . .~-
                                                                                                                                         Comp 5 •           · Updated Data: ~ 1 6 ··
    Configuration                                                                                                                        .~003 ~~nc1a.Y!X1iooc3 · · '· . . ~ .: .
                                                                                                                                       ' VIN UNKNOWN •. ••. ;
    E~ine                                                            1795          1795CC ·                 1795CC                     : Telephone(501)944-1136                •·
                                                                                                                                          Source Private Seller .                               .-
    Options                                                                                                                            : L~auon Ultle Rock, AR .             ' •. . • · ·. .
                                                                                                                                         . . . ..                                   . . .
    Light Bar - Custom Lights                                          JC                   JC
                                                                                                               .,,                                         '    .

                                                                                                                                       , Co~parables l,lsed In the delerinlnati~.
                                                                                                                                                                                            .


                                                                                                                                         Ot the Bal~ Valu·e an! nOt inlanded to•b&
    Custom ~eating .                                                   JC
                                                                                           .,
                                                                                            JC
                                                                                                               "'                        replacmnenfunlts but.are renec11ve·~. .
    Forward Controls
    Luggage/Roof Rack
                                                                       ,c
                                                                       JC
                                                                                           .,..,                    JC
                                                                                                                    JC
                                                                                                                                         the ma~et vi1u~. ani-J may !I.a ionger_tie•
                                                                                                                                         ~~ilable for      sale~· • . _'
                                                                                                                                                              ., ....
                                                                                                                                                                                            '
    Back Rest
                                                                      .,
                                                                       JC
                                                                                           .,                  "'.,,
                                                                                                                                                                     -:.

                                                                                                                                         Price is the amount that the deale~hlp
    _Perfor_mance Tires
    Plexiglass Fairing                                                                     .,.,                                          wiU a~pt to sell lhe unil tho~ a ...

                                                                                                               "
                                                                       JC                                                              • lower priceriiay be obtainable ttirough.
    Soft Saddle Bags                                                   JC                                           JC                   negotiation.

    Condition                                                      Average         Average                 Average
      ....
    Adjustments:
                      I                              •                                                                                        ...
    Options                                                                                                                                       . :     .. ·
• C~stom Seating                                                                                                         -$48
  Forward Controls                                                                             -$58
  Luggage/Roof Rack                                                                            -$ 33
  Back Rest                                                                                    -$36                      -$ 36
  Plexiglass Fairing                                                                           -$ 36                     -$36
  Soft Saddle Bags                                                                             ·$ 50                                             ~.
     Odometer                                                                                   $98                 -$ 331




    O Copyright 2016 CCC lnrotmation Services Inc. All Rights Reserved.                                                                                                             Page 5 of 11
.        ..          Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 45 of 86


                                                                                              Owner: Jeffrey Dupriest
CJ""J:,IIONE. MARKET VALUATION-REPORT                                                         Claim: 000431338946D01




~        VALUATION NOTES
10/10/2016 13:11 - Loss Vehicle Average Mileage: 25,105
19/10/201613:11 - Standard equipment: PE
The following information was provided after the valuation was completed
10,111/2016 13:13- Sales Tax data modified after Valuation
10/11/2016 13:13- Pre/Post Tax data modified after Valuation
10/11/201613:13- PVADJ CHANGE REQUESTED BY: MOBARAK, GEOFFREY
This Market Valuation Report has been prepared exclusively for use by ALLSTATE, and
no other person or entity is entitled to or should rely upon this Market Valuation Report
anclfor any of its contents. CCC is one source of valuations, and there are other valuation
squrces available.




                                         ,




@Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                      Page6of11
                      Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 46 of 86


cr-1:,• oNE.                MARKET VALUATION REPORT                   Owner: Jeffrey Dupri~st
                                                                      Claim: 000431338946D01


SUPPLEMENTAL INFORMATION

ib LOSS UNIT HISTORY SUMMARY
 Experian AutoCheck           No Title Problem Found


ib LOSS UNIT HISTORY INFORMATION.
VINguard®
VINguard® Message: VINguard has decoded thjs VIN without any errors




CCopyright 2016 CCC lnrormation Services Inc. All Rights Reserved.                              Page7of11
•        •            Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 47 of 86


Cf"~EONE. MARKET VALUATION_ REPORT                                    I   Owner: Jeffrey Dupriest
                                                                          Claim: 000431338946001


SUPPLEMENTAL INFORMATION




© Copyright.2016 CCC.Information Services Inc. All Rights Reserved.                                 PageBof 11
 •                       •                             Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 48 of 86


cr-.G • ONE.                                                     MARKET VALUATION REPORT
                                                                                                                                                                                                                                                          Owner: Jeffrey Dupriest
                                                                                                                                                                                                                                                          Claim: 000431338946001


SUPPLEMENTAL INFORMATION


 TITLE CHECK                                                                                RESULTS FOUND
  Abandoned                                                        <t/ No Abandoned Record Found
•D____.. ' .d .: . ,,. ... ., • .. • _,. i: • . .,. . . . . . . . . ~·--..-~:·-:: 1-.:---~ •. ,......... ···•·~•.-,-.; - "                          • : .. .
_   am~ge ...... , ·····!' ".'.'"
~,.~ ~ r.,;_~.;-~ ····:.: .. ~#I .. .. •
                                                       •··•:··:V
                                             • "' . • ' '
                                                                            -~No·Damaged.RecordFound:·:•:·--
                                                                   , :-J.• ~. -         .......,-:•... ...... -. ... ~-- -· •. - -•-•;-I' • >
                                                                                                                                                 •~- ·:··.
                                                                                                                                                ••         "" •

  Fire Damage                                                      <t/ No Fire Damage Record Found
"' -. •• , . -· • •              •       • - • • • •                  .· .     .r· ~- ' ·-~ ,, ,,. • ""'" ... -i•, .. • .t~ • l< .. ..
                                                                                              ~                          ~                         . • ...
                                                                                                                                                        ~      •
;Gr_ey    Market. •, . "'••
t• _,. _,.;•.,'::,
                                .., : •• • : -·••· ·· •. :,.• ! ·,.,.~-{No
                                                                    I
                                                                                      Grey'Market
                                                                          ,r,. ·.t • • •              .-.. - • • •·
                                                                                                                        Record    Found:\. '.''J: ·. . ~ ~-. ;·.
                                                                                                                              ·•·oh·•·•••'-
   Hail Damage                                                                   <t/              No Hail Damage Record Foun~
     . ,. ' .             •                                                ...          . -            • ,. -                    ·1 .. •            .. • • · ' ·                             • _.. • • • "".
 ·1nsuran·ce         Loss
, .. •·1-...• . .. ·:. . •.... ·.
                                                                                 o,/ · .. No"lnsurarfce·Loss          Record
                                                                                          . .... . .... .. ... .- ..... ..
                                                                                                                               Fourid .
                                                                                                                           .. ....~ •. -...
  Jun!(                                                                       <t/ No Junk Record Found
: Rebuilt~:                        .. .                                   . . <t/ -~ ~ ~Rebuiii"Recioril" Fourid .                                                                                           ~.' .                   .• -•.' ..
 •    • -;.,        -                                                            I-     • '..          •            ·•           •        • "'... • •          •••       •    ·-         .., •

 Salvage                                                                         'Ii/             No Salvage Record Found

  EVENT CHECK                                                                               RESULTS FOUND
 NHTSA Crash Test Vehicle                                                        <t/              No NHTSA Crash Test Vehicle Record Found
                                                                      •   • ••                    .;                w•• \ •                           •.                     ••                      •       ••        .        .,
'Fraine Damage•·· ' •. ·
; , • • .... .; ..

  Major Damage Incident
                            ·. · · .. -~. ~-...No
                        -... ..... •      ..     "" Frame·Damage
                                                    .. -.  <!.
                                                                             Record Found
                                                             " ..... ., . .., .      . ;.,. -- ., •· ·.. •: • . •            .                                                      '            .
                                       t/ No Major Damage Incident Record Found
 ·· ~.. ... ·-." -
  Manufacturer Buyback/Lemon.
               .
                                      _.,.., .. No Ma.nu,;.ct~r~r.Buyb~ck/L;m~
                                                          '•    . .             -· .        ... ReconfFound                  -       ~-
  Odometer Problem                     <t/ No Odometer Problem Record Found
~ Recycle~d - .•~ :
. . . . . . . .& •       •   ..
                                       _.,·-:--No Recycled ·R'ecorc1 Faun~----:·:--_:.
                                          • ••                                                    •"'                    - .: .                    ·• ...                    , r.            .           .                 •
 Branded Title Auction                                                           ,/      No Branded Title Auction Record Found
;water.Dan,age: , -· :
• t•·        ...... ·.~ -~---- .. ..               ~
                                                                  .
                                                           • ·• • •
                                                                             ..,,_ -... .No. ......
                                                                                             wat~r       D·amage Recorc1 i=ouncn ~-,' ., ._-
                                                                                                                                          .
                                                                                                    . .. . .. .. . .. " .... . . , -- ... , ., -. .                                                                                               .   .
  VEHICLE INFORMATION                                                                       RESULTS FOUND
 Accident                                                                         <t/             No Accident Record Found
                                                                                                           •       ~ .....       IJ••       ; • . .. • •        ,r           , ..        , -~·· ••                .:           .,
.correcteci)it1e
     .........                                                                    .., · No Corrected                                                  :nue Record Fou~d •
     Driver Education                                                             ,/ No Driver Education Record Found
     Duplicate Title '· ·•                                                        ,/ .· ·No.Duplicate Title Reca:rd ~ound·
 •      I•      '        -         •                   •                                   . .... •,;..--:: ·.          . .                                                                              -

 Emissions Safety Inspection                                                      <t/ No Emissions Safety lf1spection Record Found
  Fire,_, Damage
_._,.       .    -Incident
                    '  . .        ..                                              .,, , .. No Fi~
                                                                                        .     . . .iiamage
                                                                                                         .. . ln~ide~t
                                                                                                              .. .        Found         .                                               . RecO!tl-


     Lease
 Lien•
      ..                          .    .       .
                                                                                  .., ..
                                                                                      t/           No Lease Record Found
                                                                                                   No Lien Record
                                                                                                             .- ... •,.Found              .
·uvery Use                                                                        <t/              No Livery Use Record Found
     Government Use                                                               <t/              No Goverriment Use Record Found
     . ... -                                                                                                   -                 •"•                       •         -              •    #                   •


     Police Use                                                                   <t/
     Fleet •                                                                          ..,          No Police Use Record Found
                                                                                                       No Fleet Record Found
     Rental                                                                           <t/              No Rental Record Found
     Fleet and/or Lease                                                               <t/              No Fleet and/or Lease Record Found
     Fleet and/or Rental                                                              <t/              No Fleet and/or Rental Record Found
     Reposses~d                                                                       <t/              No Repossessed. Record Found                                                                                                                                                 ... '•
                                                                                      ..,                                                                                                                                                                           .   •,
     Taxi use
     Theft                                                                            ..,              No Taxi use Record Found
                                                                                                       No Theft Record ~ound

 C Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                                                                                                                                                                                 Page 9 of 11
              ..              Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 49 of 86


                                                                                                                                                                               Owner: Jeffrey Dupriest
C/X,IIONE. MARKET VALUATION REPORT                                                                                                                                             Claim: 000431338946D01


SUPPLEMENTAL INFORMATION
   (=l=I      FULL HISTORY REPORT RUN DATE: 10/11/2016

  Below are the historical events for this vehicle listed in chronological order.

EVENT               EVENT                               ODOMETER             DATA                                                                      EVENT
DATE                LOCATION                               READING           SOURCE                                                                    DETAIL

11/02/2005 CABOT, AR                                                         Motor Vehicle Dept.                                                       TITLE (Lien Reported)
03117,:Z006: NORTH LITTLE                                .. ,.. , 6~4-,. .Moior Vehicle Qej,t.                                                 • .. JITLE                    • ·:         ,.                     ·,   .
                                                                                                                                                                                     ..
      .                                            ..                      ... ~·~ .... -..~ ..... !~ ~. .
                                                                                                   • • ..    ',1>       •               ~-

                 ROCK.AR.                                 '••··
                    '\ " . '                                                                                                                             ;.   •• Ii     '     .....           ·:.         • ••

04/02/2007 NORTH LITTLE                                                      Motor Vehicle Dept.                                                       REGISTRATION EVENT/
                 ROCK,AR                                                                                                                               RENEWAL
03/31/2008 · NORTH LITTLE                                                                                                                             'R~Gl~:RA:!~~.~~/ .
·, • '. •• ,.• • .·       p.· •
                 ROCK.AR .
0·3/31/2009 NORTH LITTLE
                                                                                      .
                                                                             Motor Vehicle Dept.
                                                                                                            . ~.                                        RENEWAL'.
                                                                                                                                                              ·-     ·'
                                                                                                                                                       .REGISTRATION EVENT/
                                                                                                                                                                                     ..
                    ROCK.AR                                                                                                                             RENEWAL
03130/2010          NORTH LITTLE                                             Motor Vehicle Dept.                                                        REGISTRATION EVENT/ •
•·· ...        ... ROCK, ~R. : ..
                                                                            •

                                                                               .
                                                                                    • •

                                                                                    ·-        .
                                                                                                  • ..              •

                                                                                                                        ...
                                                                                                         . . . . . . . '!..
                                                                                                                            •   -        f •
                                                                                                                                                 t·.   ReNewAL•   •   .. •
                                                                                                                                                                                 ,1
                                                                                                                                                                               'ii
                                                                                                                                                                                          .. ,
                                                                                                                                                                                          -
                                                                                                                                                                                                 JO   •

                                                                                                                                                                                                      ••
                                                                                                                                                                                                          •   .• •




03/31/2011           NORTH LITTLE                                            Motor Vehicle Dept.        REGISTRATION EVENT/
                     ROCK.AR                                                                            RENEWAL
03/29/2012         • NORTH LITTLE                                            Motor Vehicle Dept. · . • REGISTRATION EVENT/
··.- • • ·          "R_OCK;-~ ·                                              -~ ~ · - - •..• , •   . :;-RENEWAL:..•. ···· •
03/28/2013           NORTH LITTLE                                            Motor Vehicle Dept.                                                       REGISTRATION EVENT/
                     ROCK.AR                                                                                                        .                  RENEWAL
09/22~014            NORTH LITTLE                                            MQtor Vehicle Dept.                                                       REGISTR!-T_ION EVENT/.
  •   ?   •                                                                     I         •        •                            •

.... ·.              ROCK;AR                                                                                                                      .
                                                                                                                                                       RENEWAL•,
                                                                                                                                                          .... ·. "
03/30/2015           NORTH LITTLE                                            Motor Vehicle Dept.                                                       REGISTRATION EVENT/
                     ROCK,AR                                                                                                                           RENEWAL
03/29/2016           NORTH.
                      . ,LITTLE                                              _Motor Vehicle Dept.                                                      REGISTRATION EVENT/
                     ROCK.AR                                                                                                                           RENEWAL

AUTOCHECK TERMS AND CONDITIONS:

Expellan's ReporlS are compiled from muldple sources. It Is not always possible for Experian to obtain camplete disctepancy information on au vehicles: therefore, there may
be other dlle brands, odometer readings or cllscrepancles that apply ID a vehicle that are not reftected on that vehlc:le's Report. Experian searches data from adcliliOnal sources
where possible. but all discrepancies may not be ,ellected on the Report


These Reports are based on information supplied to Experian by external sources beUeved to be reliable, BUT NO RESPONSIBILITY IS ASSUMED BY EXPERIAN OR
11S AGENTS FOR ERRORS, INACCURACIES OR OMISSIONS. THE REPORTS ARE PROVIDED STRICTLY ON AN "AS IS WHERE IS" BASIS, AND EXPERIAN
FURTHER EXPRESSLY DISCLAIMS ALL WARRANTIES, EXPRESS OR IMPLIED, INCLUDING AtN IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR
A PARTICULAR PURPOSE REGARDING THIS REPORT.


YOU AGREE TO INDEMNIFY EXPERIAN FOR ANY CLAIMS OR LOSSES, INCLUDING COSTS, EXPENSES AND ATTORNEYS FEES, INCURRED BY EXPERIAN
ARISING DIRECn y DR INDIRECn y FROl,I YOUR IMPRa>ER OR UNAUTHORIZED USE OF AUTOCHECK VEHICLE HISTORY REPORTS.




@Copyright 2016 CCC lnlormallon Services Inc. All Rights Reserved.                                                                                                                                                        Page 10 of 11
                               Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 50 of 86


                                                                                                                                          Owner.: Jeffrey Dupriest
Cf"-..£,IIONE. MARK-ET VALUATION REPORT                                                                                                   Claim: 000431338946D01


SUPPLEMENTAL INFORMATION
Experian shali ll!llbe liable fonny 'delay o~:tanure· 10 provide an ac:c;urale report If and lo Ille ex1en1 wNch such ·11e1ay or failure Is caused ~ everili beyond lhe niasoiia'?lli
cbnlftil of Experian,, lilcliiillng: wilhoilt liniilaikin, "acis of God"1 lerrarlsni, or pubHc enemies, labor dispules, equipment malfu!IClians; malarial or companenl shcil1ages,
SUP.plier "f11llures, .J!mbarg04!1S, r11l19!1ing; aclS of local, !iliille or nalianal govemmenlS, or publiC·e~encies, ulility'oi communication faDures br deli!y&, fire, earihquakes! ft~~.
:epldemici,'ricits and stn'kes,


These·ierms 11nd Ille relalion,!lhlp .be~n you and Experian shall be governed by lhe•laws of lhe S1111e of l!llnois (USA) wlU\au1 rigard Jolls canmci at law p~lsll,lns. 'l'.1:!11 •"!I
·Experillri a~ieti lo submlr IO lhe pe~onal and exc1u~·i~.ilsd~ <>.f lhe - ~ I0Ciilted wl~hij\ ·t!le CO!JIIIY of Coak. ilUl!(lis•.




 o Copyright 201e·ccc Information Services Inc. All Rights Reserved.                                                                                                            Page11of11
              •            Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 51 of 86
..
                                                            :MJ(F{KET VALUATIOI\I REP()l~-r
                                                            ..,...   ,_   .. •.·
                                                                                   ' ..
                                                                                   ,   .
                                                                                         ..
                                                                                                 .._
                                                                                                                                                                       ~



                                                                                                       Prepared for ALLSTATE INSURANCE COMPANY

     ~        REPORT SUMMARY
     ES, CLAIM INFORMATION                                                                                        The CCC ONE8 Market.Valuation
                                                                                                                  Repart reflects CCC Information
                                                                                                                  Services Inc.'s opinion as to the value
      Owner                                                  Gilmore, Rachel
                                                                                                                  of the Joss.vehicle, based on inrormation
                                                             819 E Martin St Apt 1                                provided to CCC by ALLSTATE
                                                             Jacksonville, AR 72076-3489                          INSURANCE COMPANY. .
      LossVehide                                             2005 Toyota Corolla S Automatic
                                                                                                                   Loss vehicle has 5% greater than
      Loss Incident Date                                     11/1612016
                                                                                                                   average mileage of 138,400.
      Claim Reported                                         11/21/2016



     T      INSURANCE INFORMATION

      Report Reference Number                                82892073-1
      Claim Reference                                        000436361489D01
      Adjuster                                               Ward, Cade
      Odometer                                               144,987
      Last Updated                                           11/21/2016 08:39 AM


                                                                                                                              BASE VEHICLE VALUE
     ~      VALUATION SUMMARY
                                                                                                                                            .
                                                                                                                   Tlis Is der1ved from comparable
                                                                                                                                                        .._
                                                                                                                   vehicle(s) available or recenUy available
      Base Vehicle Value                                                           $5,238.00                       In the "!arkelplac!' at the time of
                                                                                                                   valuation, per our valuation melhodology
      Adjusted Vehicle Value                                                       $5,238.00                       described on the next page.
      Vehicular Tax (7.9318%)                                                              + $415.47
      Tax reflects applicable state, county and municipal                                                                 ADJUSTED VEHICLE VALUE
      taxes.
                                                                                                                   This is determined by adjusting the
      OMV Fee                                                                               + $13.75
                                                                                                                   Base Vehicle Value IO account for the ,
                                                                                                                   actual condition of lhe loss vehicle and
      Value before Deductible                                                      $5,667.22                       certain olher reported attributes, if any,
      Deductible                                                                           -$500.00                such as refurbishrr!ents and after factory
                                                                                                                   equipment
     · Total                                                         $5,167.22
                                                                                                                  Inside the Report
     The total may not represent the total of the settlement as other factors (e.g. license and
     fees) may need to be taken into account.                                                                     Valuation Methodology............................. 2
                                                                                                                  Veticle lnformalion. .................................. 3
                                                                                                                   Veticle Condllion......................................6
                                                                                                                   Comparable Vehicles............................... 7
                                                                                           EXHIBIT                 Valuation Notes...................................... 10

                                                                           I 1-                                    Supplemental Information....................... 11




     Cl Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                                                     Page 1 of 15
•        •            Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 52 of 86


                                                                                                            Owner: Gilmore, Rachel
crJ:,IIONE. MARKET VALUATION REPORT                                                                         Claim: 000436361489D01



VALUATION METHODOLOGY
How was the valuation determined?



                                                      CLAIM INSPECTION



         til                    '\

                                     :\.
                                              ALLSTATE INSURANCE COMPANY has provided CCC with the zip code where the loss vehicle is
                                          . garaged, loss vehicle VIN, mileage, equipment, as well as loss vehicle condiUon, which Is used to

                                              .
                                          ·;\. assist in determining the value of the loss vehicle.

                                           ~-. -~,---
                                            ·.t·
                                                  ~



                                 .~ ~-~
             '.       .... ..
                  •
                                ..
                                 -~ 4
                                      ~--·· ..
                                           •':"
                                                      -
                                                                             DATABASE REVIEW
                                                                             CCC maintains an extensive database of vehicles that currently are
                                                                             or recenUy were available for sale in the U.S. This database includes
                                                                             vehicles that CCC employees have physically inspected, as well as
                                                                             vehicles advertised for sale by dealerships or private parties. All of
                                                                             these sources are updated regularly..




SEARCH FOR COMPARABLES
When a valuation is created the database is searched and
comparable vehicles in the area are selected. The zip code
where the loss vehicle is garaged determines the starting point
for the search. Comparable vehicles are similar to the loss
vehicle based on relevant factors.




CALCULATE BASE VEHICLE VALUE
Adjustments to the price of the selected comparable vehicles are made to reflect
differences in vehicle attributes, Including mileage and options. Dollar adjustments are
based upon market research.
Finally, the Base Vehicle Value is the weighted average of the adjusted values of the
comparable vehicles based on the following factors:
  • Source of the data (such as inspected versus advertised)
  • Similarity (such· as equipment, mileage, and year)
  • Proximity to the loss vehicle's primary garage location
  • Recency of information



© Copyright 2016 CCC Information SetVlces Inc. All Rights Reserved.                                                                      Page2 of 15
•           •          Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 53 of 86


                                                                                         Owner. Gilmore, Rachel
crJ°:IIIONE. MARKET VALUATION REPORT                                                     Claim: 000436361489001




id VEHICLE INFORMATION
VEHICLE DETAILS                                                                                 .                           ..
                                                                                             Vehicles sold In the Uniled States
Location                                    JACKSONVILLE, AR 72076-3489                  ' 11re required to have a mariufadurer
                                                                                           , assignJl(I Vehlde Identification.
VIN                                         1NXBR32E05Z412035
                                                                                           e Nurilber(VIN). This number provides .
Year                                        2005                                       ~ cer~i~ sp~fi~Uons
                                                                                      '.' . . . ~-'    ..,.• ' . .
                                                                                                                   of ,.~the. ~ehiia:
                                                                                                                               . ,. ., · , •
Make                                        Toyota
                                                                                      • ~- pj~~se.r~e,w the iribmalion in' the· . '
Model                                       Corolla                                   . .y~~ide )nio°!'aUori Section to co~lnn :·
Trim                                        s                                             the ~porte,d mileag, and to verify that ·
Body Style                                  Automatic                                    'lhe"lnf~ation      accuratelyrell;cts,th~ ,.
                                                                                       :. ~iions: addllional equipment or other '
Body Type                                   Sedan                                      · aspec~    c,f the l0&s vehicle that may
Engine-                                                                                   Impact the_ ~elue.
       Cylinders                            4
       Displacement                         1.8L
       Fuel Type                            Gasoline
       Carburation                          SEFI
                                                                                       ',.
Tra"smission                                Automatic Transmission Overdrive
Curb Weight                                 2550Ibs

VEHICLE ALLOWANCES                                                                           Allowances are factors Influencing
                                                                                                      of
                                                                                             the"value the loss vehicle when
Odometer                                144,987                                -194          compared to a typical vehide. The
                                                                                            .typical vehicle Is a vehlcle of the same
Options                                                                                      year, make, and model as th, 1°'5
    Cruise Control                      Reported                               +47           vehicle'. Including ailerage mlleag~.
                                                                                      .:,- . and all st~ndard BIJd predomlriant
    Aluminum/Alloy Wheels               Reported                               + 94          equipment These allowances are
    Alarm                               Reported                               +70           displayed for Illustrative purposes only.

    Reported" Option(s) added after initial valuation                                     The Base Vehicle Velue Is calculated
                                                                                          from the comparable vehicles with
                                                                                          adjustments to reflect Iha lass vehide
                                                                                          co~guralion                 ·


VEHICLE HISTORY SUMMARY
    Experian AutoCheck          No Title Problem Found

    Insurance Services          1 Record Found
    Organization/ National
    Insurance Crime Bureau

    National Highway T raffle   2 Recalls
    Safety Administration




O Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                              Page 3of 15
•         •          Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 54 of 86


cr~mot"E-                   MARKET VALUATION REPORT
                                                                                                              Owner. Gilmore; Rachel
                                                                                                              Claim: 000436361489001




6ij VEHICLE INFORMATION
VEHICLE EQUIPMENT
                                                                                                      0
                                                                                                         To the left is the equipment of the loss ·
                                                                                                          •



Odometer                      144,987                                                                    vehicle _that ALLSTATE INSURANCE
                                                                                                      -;;c;9:t.n,PANY ~rc,vldecl 1o:ccc'.. ,
Transmission                  Automatic Transmission                               .,,,
                             :Overdrive:·
                              ~ ·:.. ~ ~
                                          i':.. -~;,       ',   _.   ~
                                                                         0
                                                                             ,,,   .,,;, ..      -
                                                                                                     :_ -::, S~11d~r~ ~l~~;;;~;~~nt i~ ·
                                                                                                              ~   ., ..... ,.,~•"(.•   ••   ~   •:,   • ~-   ,"'\!~   •'
                                                                                                                                                                             ·
                                                                                                                                                                           r~•
                                        .•        ,
                                                                                                      · · "Included.Iii the base configuraiion of
Power                         Power Steering                                                         , . 'ihe v~cl~ at time of purch~se.
                             'f>cwer Brakes ·-                                     "
                                                                               . .,,,        .

                                                                                                              eJ .A~~llonal Equipment that Is not
                              Power Windows                                        El                             Standard but was noted lo be on lhe
                             .Power__Locks" .                                      .,,, ...                       loss vehicle. ·

                              Power Mirrors                                        .,,,
                              Power.Trunk/Gate Rel~ase                             .,,,
Decor/Convenience             Air Conditioning                                     .,,,
                              Climate . ,_, Control                                El:
                                  ' ...      .~
                                             ., ..    •'
                              THtWheel
                              Cruise Control ·                                     "El
                              Rear Defogger                                        .,,
                              Intermittent Wipers                                  .,,,      ,



                              Console/Storage                                      .,,,
Seating                       Cloth Seats
                              Bucket Seats                                         ".,,,   .

                              Reclining/Lounge Seats                               eJ
Radio                         AM Radio                                             ~

                              FM Radio                                             .,,,
                              Stereo                                               .,,,
                              Search/Seek                                          .,,,
                              CD Player
Wheels                        Aluminum/Alloy Wheels
                                                                                   "'El
Safety/Brakes                 Air Bag (Driver Only)
                              Passenger Air Bag                                    "
                              Alarm                                                "®
Exterior/Pal nt/Glass         Dual Mirrors                                          .,,,
                              Body Side Moldings
                              Tinted Glass
                                                                                    "".,,,
                              Fog Lamps                                             .,,,
© Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                                                                   Page4of15
                        Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 55 of 86


•0-JjllQNE MARKET VALUATION REPORT                                                                                             I   Owner: Gilmore, Rachel
                                                                                                                                   Claim: 000436361489001




tio VEHICLE IN.FORMATION
VEHICLE EQUIPMENT
                                                                                                                                                J'   ••   •
                                   Rear:·spoiler                                                      v
                               t    .;, \   t" •   • -•:        •   ..   • •   :     '"   •       •       .., r •~         •
                               ;9,!t~rtciat'l?-lil.i!"!t;:
                               - ··---;-- ... .t ': ' .. • ..
                                                              ..,,-_>.,.,.
                                                                    ~
                                                                                   : : . -.~_;. ei.: :-_- ..
                                                                                      •       .       ~              ...


.Other • Cars                      .Cal!fomi!I E~i~~ibi'l.$                                           ·o/




·~ Copyri91'!t 2016.:CCC Information Servic:es Inc; All Rights Re,e,y~.                                                                                       Page Sof 15
                      Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 56 of 86


                                                                                                      Owner: GIimore, Rachel
cr~EONE MARKET VALUATION REPORT                                                                       Clalm: 000436361489001




~ VEHICLE CONDITION
COMPONENT CONDITION
                                                                                                   • A,LLST~TE INSURANCE CO~PANY
                 Condition           Inspection Notes                               Value Impact      us~ condition inspection guidelines
INTERIOR                                                                                            . to determine the condlUon of key.
                                                                                                      components of th~ loss vehide prio~
Seats            PRIVATE             lightly soiled, moderate wear in drivers              $0         to iheloss:The    g~id~in~s d~ribe.
                 OWNER               area with a few bum holes                                        physl~l.ch~tacterisUcs
                                                                                                       w•       •        •
                                                                                                                                 for• it,~     key
                                                                                                                                       " ,.. • •
                                                                                                      components, for .the co~ilion selected
Carpets          PRIVATE             lightly soiled with a few bum marks,                  $o
                                                                                                      bas;d upon age. Inspection Notes
                 OWNER               lightly worn in drive~ area
                                                                                                      reflect· observations 'rrom_ the· appraiser
Dashboard        PRIVATE             console lid broken, storage lid broken,               $0         regarding the loss·vehicle's c:ondition.
                                                                                                                                         .. '
                 OWNER               few light scratches and gouges                                  CCC makes dollaradjusiments th~t
Headliner        PRIVATE             lightly scuffed with 2 burn marks                     $O        reflect th~ impact the repo~ei:!. co'ndition
                 OWNER                                                                               has  on the value of aie loss· vehicle as
                                                                                                     compared to Private     Owner  condition.
EXTERIOR                                                                                             These dollar ~jusbnents are !>-'sed ,
Sheet Metal      PRIVATE             few dents and dings, no rust, all panels              $0        upon Interviews with dealerships ac":'55
                                                                                                     the United States.                        ,
                 OWNER               properly aligned

Trim             PRIVATE             headlamps hazy, window trim cracked                   $O
                 OWNER

Paint            PRIVATE             few rock chips and light scratches                    $0
                 OWNER

Glass            PRIVATE              few small chips and scratches                        $O
                 OWNER

MECHANICAL
Engine           PRIVATE             belts and hoses firm with minimal wear,               $0
                 OWNER               oil level normal on dipstick

Transmission     PRIVATE             fluid slightly discolored                             $0
                 OWNER

TIRES
Front Tires      PRIVATE              It front 6/32, rt front 5/32, 5.5/32                 $0
                 OWNER                average, based on new tread depth of
                                      11/32, 5.5/11 =50%

Rear Tires       PRIVATE              rt rear 5/32, It rear 6/32, 5.5/32 average,          $0
                 OWNER                based on new tread depth of 11/32,
                                      5.5/11=50°.A,




e Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                                       Page 6 of 15
•         ca          Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 57 of 86


                                                                                                             Owner: Gilmore, Rachel
Cf"...CIIONE MARKET VALUATION REPORT                                                                         Claim: 000436361489D01




~ COMPARABLE VEHICLES
Options                                 Loss        Comp1              Comp2          Comp3
                                      Vehicle                                                          Comp 1       Updated D~le: 10/24/2016
                                                                                                     . 2005 T.oyota Corolla S. ,<\utomatic 4
                                                                                                     .1.81 Gasoline Sefi
Odometer' "
                                         ..,
                                      144,987
                                                        ..,
                                                     150,002.         . 140,236       162,804
                                                                                                      VIN 1NXBR32E152430267
Automatic Transmission

                                                        ."
                                                                          "'"          .
                                                                                           )C

                                                                                           ..,         Dealership North,Point Tayota
5 Speed Tr~nsmission
                                         ..,"           ..,               ..,              ..,       • Telepho~e (501) 753-0400.
                                                                                                         0




Overdrive
                                                        .,,               ..,              ..,        Source Auto~der

                                                        .,
                                                                                  .
Power Steering
                                         "..,.,,                          .,               ..,        Stock# 52430267
Power Brakes
                                                                          ..,                         Distance '
                                                                                                                 from
                                                                                                                    . jacksonville, AR
                                                                                                                           ~


                                                                                                      8 Miles • North UlUe Rock, AR
                                                                                                                                   ~  --
Power Windows
                                         ..,             )C
                                                                          ..,              "
                                                                                           'V
                                                                                                       Comp2          Updated Date: 08/30/2016
Power locks
Power Mirrors
                                         "'             ".,,.,,           .,,
                                                                          ..,              -I
                                                                                           .,,
                                                                                                      2005 Toyota C~rolla S Automatic.4
                                                                                                       1.81 Gasoline Seti
Power Trunk/Gate Release
Air Conditioning
                                          ~
                                                        ..,               ..,              .,;
                                                                                                      -VIN 1NXBR32E152548366
                                                                                                       Dealership North Point Toyota
                                          ..,
                                        '..;
                                                                                                      _Telephone (5Q1) 753-0400
                                          .,                              ..,
Climate Control                                          )C               )C               )C
                                                        .,,                                            Source Autotrader • ·
Tilt Wheel
Cruise Control                            ..,
                                          ..,           ..,
                                                          )C              )C
                                                                          ..,
                                                                                           ")C
                                                                                                       Stock # 52548366
                                                                                                       Distance f~om Jacksonville, AR
Rear Defogger
                                          .,,           ,,,_              .,,              ..,"        8 Miles • North LltUe Rock, AR
                                                                                                       Comp3          Updated Date: 10/03/2016
Intermittent Wipers
                                          ..,           ..,               ..,              v           2005 Toyota Corolla S Manual 4 1.81
Console/Storage
                                                                          ..,                          Gasoline Sefi
Keyless Entry
                                          .,,
                                          )C              )C

                                                        .,/               .,,               )C

                                                                                           tJ
                                                                                                       VIN 1NXBR32E352567498
Cloth Seats
                                          ..,           ..,               ..,              ..,         Dealership Act.Ira Of Memphis
Bucket Seats
                                          .,,                                                          Telephone (BfiB) 993-7640
                                                                                                       Source Autolrader
Reclining/Lounge Seats
                                          ..,           ..,
                                                          )C
                                                                          ..,
                                                                           )C
                                                                                           ..,
                                                                                            X
                                                                                                       Stock # 6U2376A
AM Radio
                                          ..,                             ..,              v
                                                                                                     · Distarice from Jacksonville, AR •
FM Radio
                                          .,            .,/
                                                        ..,               ..,              .,,          129 Miles • Memphis, TN
Stereo
                                          ..,                                              ..,               Comparable vehicles used in the
Search/Seek
                                          .,,           ""..,             ..,"v
                                                                                                             determination of the Base Vehicle Value
CD Player
                                                                                           "'.,              are not intended to be replacement
Wheel Covers
Aluminum/Alloy Wheels                     .,
                                           )C

                                                          )C
                                                                          ..,
                                                                           )C
                                                                                           .,,"
                                                                                                             vehicles but are reflective of the market

                                          ..,                                                                value, and may no longer be avaUable
Drivers Side Air Bag
                                          ..,            "                ..,              ..,               for sale.
Passenger Air Bag
                                          ..,            .,/
                                                                           ,c
                                                                                                             List Price Is the sucker price of an
Alarm
                                          ..,            ..,
                                                           )C
                                                                          .,,               ..,
                                                                                            )C
                                                                                                             inspected dealer vehicle and the
                                                                                                             advertised price for the advertised
 Dual Mirrors
                                                         v                ..,                                vehide.
 B~y Side .Moldings
                                          "'.,,,
                                                                          ..,
                                                                           t,/              "'
                                                                                            .J
 Tinted Glass
                                                         .,,"'                              ..;
                                                                                                             Distance is based upon a straight line
 Fog Lamps
                                          "'             .J               .,,               ..,              between loss and comparable vehide
                                                                                                             locaUons .
 Rear Spoiler
 Clearcoat Paint                          "'v              )(              )C                )C
                                                                                                             'The Condition Adjustment sets that
 California Emissions
                                           "              "'               "'               "'               comparable vehide to Private Owner
                                                                                                             condition, which the loss vehicle Is also

 List   Price                                             $4,981           $6,691           $6,488

© Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                                          Page 7 or 15
.         .           Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 58 of 86


          •
crJ:, ONE MARKET VALUATION REPORT                                                           Owner: Gilmore, Rachel
                                                                                            Claim: 0OQ436361489D01




~ COMPARABLE VEHICLES
                                                                                            compared.to in lhe Vehicle _CondiUon
·Adjustnjents: · .
                                                                                            section.
 .: •· · .• ·      Make/ModelITrim                                          •.     +$200
                   Options                               +$ 258        + $141      +$258
                   Mileage                               t·S:1~4      .-•:$1~6__   +$370
                   Condition'                             -$ 990         -$990     -• 990                  .
                                                                                                       ,i. - ,
                                                                                                                 •.
                                                                                                                      •



                                                                                                        ...      ·-       . .:




O Copyright 2016 CCC Information Service, Inc. All Rights Reserved.                                                       Page 8of 15
          •          Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 59 of 86


cr~mONE MARKET VALUATION REPORT                                                             Owner: Gilmore, Rachel
                                                                                            Claim: 000436361489001




~ COMPARABLE VEHICLES
itj ADDITIONAL COMPARABLE VEHICLES                                                         Addiuo'n·a, Comparabl~ Vehicles are
                                                                                           in summary iorniaL but ~re a~juste4           ·th~
                                                                                           same as those on the previou's page.
                                                                              Adjusted
                                                                            Comparable   · -~~m~~~~ie ·J~h;d.~ u-~~-~: ~~ ~ ·.- ·
Source                            Vehicle                             Price      Value   · d;~~hi1~~tio;; bt·th;B~~ Vehlcl; v~,~~
Comp4
                                                                                          ia;.· nQt_l~ten~d-t9 ~- ~~placem.ent'· ~-        ; ,,

Source: Autotrac!er               2006 Toyota Corolla S
                                                                                          ·vehi~~s but ~~"reftecti~~ pf the ·~_arj(et
                                                                                                                          0

                                                                                                                                                .
                                                                     $5,981     $5,393
                                                                                         · value, !Ind may no·tonger be aii!lil!;lbl~ ·. :
Steve Landers Toyota Scio         Automatic 4 1.81 Gasoline            (List)             · tpi s~.!e. ·        ·             ·      ·     ·
Little Rock, AR                   Sefi                                                                                             ..
(855) 832-0847                    Odometer: 166,597                                       . List Prfo~ Is Iha" sticker price of an .
16 Miles From Jacksonville, ARVIN: 1NXBR32E362691031                                        insp~teci de~ler vehicle ~~ ihe · :
                                  Stock#: 62691031                                       . advertis~ price for the ad~rtlsed . . - ...
                                                                                            vehide; · ·          •             ·
                                  Updated Date: 11/01/2016
                                                                                          . Dlsiance is based upon ii straight line
Comp5
                                                                                            between.loss and.~p~e~hl~e .
Source: Autotrader                2006 Toyota Corolla S              $8,500     $4,923     locaU_ons:· .
Wolfchase Toyota                  Automatic 4 1.81 Gasoline            (List)
Cordova, TN                       Sefl
(901)377-8000                     Odometer: 69,048
134 Miles From Jacksonville,      VIN: ·1 NXBR32E56Z628464
AR                                Stock #: 62628464
                                  Updated Date: 09/29/2016




© Copyright 2016 CCC Information Services Inc. All Rights Rese~ed.                                                                Page 9 of 15
            •            Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 60 of 86


                                                                                               Owner: Gilmore, Rachel
cr-..GIIONE. MARKET VALUATION REPORT                                                           Claim: ~0436361489D01


~~
t:J         VALUATION NOTES
This Market Valuation Report has been:prepared exclusively for use by ALLSTATE             .               .. .           .             ..        '    .
                                                                                             Regulalions:concerriing vehicle .
INSURANCE COMPANY; ·and no oth~r pe~!l or entity Is. ¢'nti.tled" to Qf should rely upon    ··value-lnciude Arkansas 1;,°sura~e
this Market Valuation Report and/or any .of its contents. CCC is one source of vehicle         -       •    ••   -   o.

                                                                                             Department Rul~ 43. • . · •
                                                                                                                              ...   •    -·   •       ..-




y13luations, and th¢re are other yalu_ation squ_rces ~vc!ll~b_le,
                                                                                          . -~. .  '




~   Copyright 2016 CCC lnfornialion Services hie., AH Rights Resel"\'.ed:                                                                         Pag~ 10 of is
.        ·•           Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 61 of 86


cr-1:,~oNE MARKET VALUATION REPORT                                       I   Owner: Gilrnore, Rachel
                                                                             Claim: 000436361489001


SUPPLEMENTAL INFORMATION

tib VEHICLE HISTORY INFORMATION
VINguard®                                                                      ''                                                    ..     .,_
                                                                               ; ','1

Vlfl!guard® Message: VINguard has decoded this VIN without any error.s                  ·:
                                                                                             .
                                                                                             ·  ...,   ~   ,.
                                                                                                           ·,
                                                                                                                . .•.   ..   .



ISO Vehicle History:
'Number of times reported to ISO:              1
ISO's file number:                             H0249305839
L'oss date:                                    11/16/2016
Phone:                                         6153994825
Claim ref:                                     0436361489




                                                                                        .....    ·.'
                                                                                                                                 . -· .. . .~--:




© Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                               Page 11 of 15
                       Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 62 of 86


                                                                                                     Owner: Gilmore, Rachel
cr-CIIONE. MARKET VALUATION REPORT                                                                   Claim: 000436361489001


SUPPLEMENTAL INFORMATION
 ib         EXPERIAN® AUTOCHECK® VEHICLE HISTORY REPORT                                             CCC provides ALLSTATE INSURANCE
                                                                                                          .              .   .
                                                                                                    COMPANY Information reported by
                                                                                                    Experian n,gan:llng th! 2005 Toyota
TITLE CHECK                                        RESULTS FOUND                                    Corolla _(1 NX!1~32E05Z412035). This
                                                                                                    data Is p-ovided for Informational purposes•
Abandoned                                  .;       No Abandoned Record Found                        .. : . . . ,. -          ~  -'            '

                                                                                                    Unless ottierwlse noted In tl:lls ~eluation
.Damaged
                                           .,,t/. · NoNo Fire
                                                         Damaged Re~rd Fou11d                     • Defal~    ·ccc
                                                                                                                 iloes'not adjust the wlu~ of Iha
Fire Damage
Grey Markel                                ., No GreyDamage           Record Found                  .los~-ve~i~le ~se!,I up~ tli5 lnfo~ation.
                                                                                                                   .             , ..                     .



Hail Damage                                .,, No Hail Damage Record Found
                                                               Market Record Found                   LEGEND: ' ••
                                                                                                     t/ No' Event
                                                                                                             ·. Found
                                                                                                                  . .
                                                                                                                                     •
                                                                                                                                         · •
                                                                                                                                           '
                                                                                                                                                              .• , ·


Insurance Loss                                                                                       ¢ ·event ~IJ(I •
Junk                                       "'.,, NoNo Junk
                                                         Insurance Loss Record Found
                                                              Record Found                           I!) lnformaUon Needed
Rebuilt                                                                                                   . .
Salvage                                    "'.., NoNo Salvage
                                                         Rebuilt Record Found
                                                                  Record Found
                                                                                                     TITLE .CHECK
                                                                                                             .
                                                                                                     THIS VEHICLE
                                                                                                                            .
                                                                                                               . CHECl<S. OUT
                                                                                                     Au~ei:k's. result for llu loss vehicle .
EVENT CHECK                                        RESULTS FOUND
                                           ..,                                                        .       ..
                                                                                                     show no significant Ulle events. When
                                                                                                                       "    ,.
                                                                                                     found, events often Indicate automotive
                                                                                                                                                          .
NHTSA Crash Test Vehicle                            No NHTSA Crash Test Vehicle Record Found
                                                                                                     dimage ~rwa~ings assoclatad wlth
                                                                                                                                                   0

                                                                                                                                                          Iha
Frame Damage                               oJ No Frame Damage Record Found                           vehlcle.          ••
Major Damage Incident                      t/ No Major Damage Incident Record Found
                                                                                                     EVENT CHECK
Manufacturer Buyback/Lemon                 t/ . No Manufacturer Buyback/Lemon Record Found           THI~ VEHICLE CHECKS OUT
Odometer Problem
Recycled                                   "'       No Odometer Problem Record Found                 AutoCheck's result for lhls loss vehicle


Water Damage                               "'.,,    No Recycled Record Found
                                                    No Water Damage Record Found
                                                                                                     st:,ow no hlsl(!llcal events that indicate
                                                                                                     a significant automotive problem. These
                                                                                                     problems can Indicate past previous
Salvage Auction                            t/       No Salvage Auction Record Found
                                                                                                     car dam!lg~. lhell,or other.slgniDca~t
                                                   RESULTS FOUND                                     problems.
VEHICLE INFORMATION
                                                                                                     VEHicLE INFORMATION
Accident                                   t/       No Accident Record Found
                                                                                                  . · INFORMATION FOUND
Corrected Title                            el       Corrected Title Record Found
                                                                                                     AutoCheck found additional Information
Driver Education                           t/       No Driver Education Record Found
Fire Damage Incident                   .   .,,      No Fire Damage Incident Record Found
                                                                                                     on this vehicle. These records wlll provide
                                                                                                     more history for this loss vehide
Lease                                      El       Lease Record Found                               ODOMETER CHECK
Lien                                       t/       No Lien Record Found                             THI.S VEHICLE CHECKS OUT
Livery Use                                 t/       No Livery Use Record Found                       AutoCheck's result for this loss vehicle
Govemment Use                                                                                         show no Indication of odometer nlllback
                                           t/       No Govemment Use Record Found
                                                                                                      or tampering ~s found. AutoCheck
Police Use                                 t/       No Police Use Record Found                        determines odometer roll!Jaclcs by
Fleet
 Rental                                    "'
                                           v
                                                    No Fleet ~ecord. Found
                                                    No Rental Record Found
                                                                                                      searching for records that lndical8
                                                                                                      odometer readk}gs less lhan a previously
 Fleet and/or Rental                                                                                  reported value. Other odometer events
                                           t/       No Fleet and/or Rental Record Found
 Repossessed                               ..,      No Repossessed Record Found
                                                                                                      can report events of tampering. or possible
                                                                                                      odometer breakage.
 Taxi use                                   ti/     No Taxi use Record Found
 Theft                                      t/      No Theft Record Found
 Fleet and/or Lease                         el      Fleet and/or Lease Record Found
 Emissions Safety Inspection
                                            "'      No Emissions Safety Inspection Record Found
 Duplicate Title
                                            "'      No Duplicate Title Record Found

C> Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                                                   Page 12 of 15
.         ..          Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 63 of 86


                                                                                              Owner: Gilmore, Rachel
Cf'"J:,EONE. MARKET VALUATION REPORT                                                          Claim: 000436361489D01


SUPPLEMENTAL INFORMATION

 ·15rel   FULL HISTORY REPORT RUN DATE: 11/21/2016

 Below are the historical events for this vehicle listed in chronological order.

EVENT          RESULTS                      ODOll/lETER      DATA                   EVE~T
DATE           FOUND                          READING        SOURCE                 DETAIL

09/13/2004     AR                                            Independent Source     VEHICLE
                                                                                    MANUFACTURED AND
                                                                                    SHIPPED TO PEALER
04/21/2005     MONTICELLO, AR                          11    Motor_ Vehicle Dept.   TITI.'.E (Lleri 'Repo~ecl)
05/23.'2005    MONTICELLO, AR                                Motor Vehicle Dept.    TITLE (Lien Reported)
05/23/2005     MONTICaLO, AR                                 Motor .Vehide Dept     CORRECTED TITLE
09/19/2005     MONTICELLO, AR                                Motor Vehicle Dept.    REGISTRATION EVENT/
                                                                                    RENEWAL
09/29/2006     MONTICELLO, AR                               • Motor Vehicle Dept.   REGISTRATION EVENT/
                                                                                    RENEWAL~
01/30/2007     TX                                  60422     Auto Auction           REPORTED A'T AUTO
                                                                                    AUCTION
·0212212001 TX                                     60422     Auto Auction           AUCTION ANNOUNCED
                                                                                    A~ FLEET/LEASE
06/05.'2007    DOVER,AR                            60484     Motor Vehicle Dept.    TITLE (Lien Reported)
06/05/2007     DOVER.AR                                      Motor Vehicle Dept.    REGISTRATION EVENT/
                                                                                    RENEWAL
09/2612008     DOVER.AR                                      Motor Vehicle Dept.    REGISTRATION EVENT/
                                                                                    RENEWAL
09/15'2009     DOVE~.AR                                      Motor Vehlde Dept.     REGl!!;TRATION EVENT/
                                                                                    RENEWAL
07/23/2010     DOVER.AR                           131252     Motor Vehicle Dept.    TiTLE
07/23.'2010    DOVER.AR                                      Motor Vehicle Dept.    REGISTRATION EVENT/
                                                                                    RENEWAL
07/22/2011     DOVER,AR                                       Motor Vehicle Dept.   REGISTRATION EVENT/
                                                                                    RENEWAL
07/17/2012     DOVER.AR ,                                    Motor Vehicle Dept.    REGISTRATION EVENT/
                                                                                     RENEWAL
07/05,12013    DOVER,~R                                       Motor Vehide Dept.     REGISTRATION EVENT/
                                                                                     RENEWAL
07/14/2014     DOVER,AR                                       Motor Vehicle Dept.    REGISTRATION EVENT/
                                                                                     RE NEWAL
                                                                                       0




07/09/2015     DOVER.AR                                       Motor Vehicle Dept.    REGISTRATION EVENT/
                                                                                     RENEWAL
09/23/2015 JACKSONVILLE,                                      Motor Vehicle Dept.    REGISTRATION EVENT/
            AR                                                                       RENEWAL
07/12/2016' JACKSONVILLE,                                     Motor Vehicle Dept.    REGISTRA!ION EVENT/
            AR                                                                       RENEWAL

AUTOCHECK TERMS AND CONDITIONS:


@Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                     Page 13 of 15
                            Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 64 of 86


crJ:, • ONE                         MARKET VALUATION REPORT
                                                                                                                                   Owner. Gilmore, Rachel
                                                                                                                                   Claim: 000436361489D01


SUPPLEMENTAL INFORMATION
Experlan's Reports are compiled from mu hip le sources. It is not always possib_le for Experian ID oblain complete discrepancy inlormalion on all vehicles; therefore,· there may
be other title brands, odometer readings or 4Iscrepancies lhal apply lo a vehicle that are not reflected on 1hal vehicJe·s Report: Experian sean:hes dala from adcllllonal sources
w~ere possible, bul_ all discrepancies may riot be reOected ori lhe Report.


These Repons are based on inlormation supplied ID Experian by external sources believed to be rellable,-BUT NO RESPONSIBILllY IS ASSUMED BY EXPERIAN OR
ITS AGENTS FOR ERRORS, INACCURACIES OR OMl~IONS. THE REPORTS AR!: PROVIDED STRICTLY ON AN "AS IS WHERE IS" BASIS; AND EXPERIAN
FURTHER EXPRESSLY DISCLAIMS ALL WARRANTIES, EXPRESS OR IMPLIED, INCLUDING ANY IMPLIED WARRANTIES OF MERCHANTABILllY OR FITNESS FOR
A PARTICULAR
       .
             PURPOSE
                .    REGARDING THIS REPORT.


YOU AGREE TO INDEMNIFY EXPERIAN FOR ANY CLAIMS OR LOSSES, INCLUDING COSTS, EXPENSES AND ATTORNEYS FEES, INCURRED BY EXPERIAN
ARISING DIRECTLY OR INDIRECTLY FROM YOUR I1'.tPRpPE~ OR UNAUTHORIZED USE OF AUTOCHECK VEHICLE HISTORY REPORTS,


Experian shall not be liable lor any delay or lallure ID provide an accurate report if and 10 lhe extent which such delay or failure is caused by events beyond lhe reasonab~
conlfOI of Experian. Including. without timllallon, "acts ol God", terrorism. or public enemies. labor disputes, equipment mallunctions, material or component shortages,
supplier failures, em1>.?rgoes, rationing, acts of local, state or nalional governments. or public agencies, utility or communlcaUon failures or delays, Dre, earthquakes, flood,
epidemics, riots and strikes.


These terms and the relationship be~11een_ you anil Experian shall be _governed by the laws of the.Slate of Illinois (USA) without regard la its conRict of law provisions. You and
Experian agree ID submit lO the personal and exclusive Jurl5!iictlon of the courts located within lhe C9Un~, of Cook, Illinois.




© Copyright 2016 CCC Information Services Inc. _All Rights Reserved.                                                                                                   Page 14 of 15,
                      Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 65 of 86


                                                                                                 Owner: Gilmore, Rachel
cr-CmONE. MARKET VALUATION REPORT                                                                Claim: 000436361489D01


SUPPLEMENTAL INFORMATION
                                                                                                The National Highway Traffic Safety
@      NHTSA VEHICLE RECALL                                                                     Admlr,istration has iss~ed 2 safely related
                                                                                                recall nc;,~ces that may_!lpplY to the above
                                                                                                valued vehicle. - • ·
NHTSA Campaign ID : 14V655000
Mfg's Report Date: OCT 20, 2014                                                                              .... ....
                                                                                                                  •


Component : AIR BAGS
Potential Number Of Units Affected : 247,000                                                                     ,.                    ...
Summary: Toyota Motor Engineering and Manufacturing (Toyota) is recalling certain
model year 2002-2005 Lexus SC and Toyota Sequoia and 2003-2005 Toyota Tundra,
Corolla, Corolla Matrix and Pontiac Vibe vehicles that were originally sold, or are currently
registered, in high absolute humidity areas or southern Florida, along the Gulf Coast,
Puerto Rico, Hawaii, the U.S. Virgin Islands, Guam, Saipan and American Samoa. The
inflators in the front passenger air bags are susceptible to rupture In the event of a crash
necessitating the deployment of the front passenger air bag.
Consequence : In the event of a crash necessitating deployment of the front passenger's
frontal air bag, the inflater could rupture with metal fragments striking and potentially
seriously injuring the passenger seat occupant or other occupants.
Remedy : Toyota will notify owners of affected Toyota and Lexus vehicles and General
Motors "Yill notify owners of affected Pontiac Vibe vehicles. Toyota, Lexus, and GM
dealers will replace the passenger side air bag inflater, free of charge. If a replacement
inflater is not available, as an interim measure, the dealer will disable the front passenger
air bag and advise the customer not to use the front passenger seat until a replacement
inflater is installed, Toyota will begin its owner notification and remedy of the affected
Toyota and Lexus vehicles on or around October 25, 2014. Details on GM's notification
and remedy schedule are pending. Owners may contact Toyota customer service at
1-800-331-4331. Pontiac Vibe owners may contact GM at 1-800-521-7300.
Notes : Owners may also contact the National Highway Traffic Safety Administration
Vehicle Safety Hotline al 1-888-327-4236 (TTY 1-800-424-9153), or go to
www.safercar.gov.




NHTSA Campaign ID : 15V286000
Mfg's Report Date : MAY 13, 2015
Potential Number Of Units Affected : 300,000
Summary: Toyota Motor Engineering & Manufacturing (Toyota) is recalling certain model
year 2005-2007 Lexus SC, Toyota Corolla, Corolla Matrix, Sequoia, and Pontiac Vibe, and
2005-2006 Toyota Tundra vehicles that were originally sold, or ever registered, in Florida,
along the Gulf Coast, Puerto Rico, Hawaii, the U.S. Virgin islands, Guam, Saipan and
American Samoa·. The inflators in the front passenger air bags are susceptible to rupture
in the event of a crash necessitating the deployment of the front passenger air bag.
Remedy : Toyota will notify owners, and dealers will replace the passenger side front air
bag, free of charge. Owners may contact Toyota customer service at 1-800-331-4331.
Pontiac Vibe owners may contact GM al 1-800-762-2737. Note: This recall is an
expansion of recall 14V-655.


© Copyright 2016 CCC Information Services Inc. All Righls Reserved.                                                              Page 15 ol 15
            .           Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 66 of 86
                                                                                                      ELECTRONICALLY FILED
                                                                                                           Pulaski County Circuit Court
                                                                                                     Terri Hollingsworth, Circuit/County Clerk
                                                                                                        2019-Mar-04 09:16:51
         •              I                         I                I   Change Options I Values
                                                                                                           S0CV-19-1235
Change Manufacturer         Change Year & Model       Change ZIP                                          C06D12: 1 Page

2003 Honda
VTX1800C3 Prices

   Values         Speclfic;:ations      Special Notes




 Values
                                          suggested                       Low           Average
                                           List Price                   Retail            Retail

Base Price                                    $12,499                  $2,985             $3,925

 Options~~
-.-........=
           _____, . .,. .,. . ,.__,_..,_.....,,______.,. ,..
                                                          _,.,.~,-----  -----,==-='"'•""-=--..
Total Price                                   $12,499                  $2,985            $3,925

IJ Make sure you're protecte~!
Insure your Motorcycle for as low as just tlli/year,*


                                                      Research another motorcycle


                                                  Truck deals, pricing and values
                                                                                         R
                                                                                         j Go    j




                                                                                  EXHIBIT

                                                                           I ------
                                                                               3
                         Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 67 of 86
                                                                                                               ELECTRONICALLY FILED
                                                                                                                    Pulaski County Circuit Court
                                                                                                              Terri Hollingswo{l!ibCircuit/County Clerk
                                                                                                                  2019-Mf'ir.Q1 0.~J.6:51
                                                                                                              n....i..,~9-1235
                                                                                                              '-'.Y'4RI       c:IIPages




                                                             2003 Honda VTX1 BOOR VTX ...
                                                             Used Cruiser Motorcycle In Jonesboro, AR 72401




                                                  IJ   1-833-2r31 621 Email     I   Q    Save Listing




                                              )




~ DETAILS FROM SELLER
f
I    Condition: Used
I
! Veer: 2003
t
· Make: 1-ionda

, Model: VTX1 BOOR VTX 1800 R

, Category: cruiser

i Type: Motorcycle
l
     Location: Jonesboro. AR

     MIieage: 11,895

j Price: $4,499
! View On The Dealer's Website Gf
i                              .
l

- DESCRIPTION & COMMENTS
     2003 Honda VTX1800RVTX 1800 R, PERFECTVTX1800R WITH LOW MILES AND LOTS OF EXTRAS.
     NEW TIRES TOO. ALL SERVICED AND READY TO GO. CALL CARI OR BRENT 870-919-5721
: JONESBORO CYCLE AND ATV 2800 FAIR PARK BLVD JONESBORO, AR 72401 870-935-2887 870-935-
j 2889 FAX PRICE DOES NOT INCLUDE FEE.S WWW.JONESBORQCYCLE.COM ww_·W.KAWASAKI.COM                       EXHIBIT
! WWW.TEXTRONOFFROAD.COM WWW,KTMUSA.COM WWW.KYMCOUSA.C()M
i WWW.HAMMERHEADOFFROAD.COM
\
                                                                                                 i '+
'l
                         •                    Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 68 of 86

    j   PERFECT VTX1 BOOR WITH LOW MILES AND LOTS OF EXTRAS. NEW TIRES TOO. ALL SERVICED AND
iI READ'( TO GO.
iI CALL CARI OR BRENT870-919-5721
1 JONESBORO CYCLE AND ATV
j       2800 FAIR PAR~ BLVD
'. JONESBORO, AR 72401
'       870-935-2887
        870-:935-2llli9 FAX
        PRICE DOES NOT INCLUDE FEES
i WWWJONESBORO.CYCLE.COM.
· WWW.KAW~I.COM
1WWW.TEXTRONOFFROAD.COM
I       \VWW.KT'1,1U_SA.COM
1       WWW.KYMCOUSA.COM
I WWW.HA~MERHEADOFFROAD.COM
'
f MESSA~E FROM JONESBORO ·CYCLE & ATV
i       The best quallty bikes for the best prices.

!l DISCLAIMERS
        .
!
                                                                                                                                                                                       ,:I
! Cycle Tra"er Dis_claim~r:
: The information provided for each listing is supplied by the seiler and/or o.ther third parties.
1 <;ycleTrader.com is no~ responslble for the accuracy of the Information. Please refer to t~ Clim
~       I@dtf Tums of 4se ·tor further Information.
., .... ,.,. ......... ,..,.   ~   -~ =. ·- ...   ~~   .... --.. , ~...-- ~---....,-. ..........,;.-,,,-~;-,.. ..,. ....,,,,,,- --... -•-:,..._,, ... ,,....,-•--..·...- _.-•---~.--· •·'



                                                                                  .MM
                                                                   Jonesboro Cycle & AJY
                                                                                               •
                                                                       1-833-233-7485
                                                                     2soo fair Park Blvd
                                                                    looesboro. AR 72401




         SUEISCRIBE                    ro OU~ NEWSLETTER:
         '··---· ~----,---·-~---- ·--,---~-1
         ; Enter Your Email                                                       I           SUBMiJ
         ----                      '




                                                                                                                      0 20191 CycleTrader,corri
                                                                                                                         All Rights Reserved,
  •             •               Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 69 of 86
                                                                                                                                         -ELECTRONICALLY FILED
                                                                                                                                               Pulaski County Circuit Court
                            Cars for                     Sell Your                      Service&                                         Terri Halllngsworth, Clrcuil/Caunty Clerk
                            Sn:~                         c:,:'                                                                              2019:Mar-04 09:16:51
                                                                                        Rrf>ait
                                                                                                                                               60CV-19-1235
                                                                                                                                              C06D12: 6 Pages

  Used Toyota Corolla for Sale                                                                                        Sort by: Releval'.lce: Best Match.


-----,--.....---•.~-·-------                                                                      ·---------------·------....                    ,....._ .....   - --~- -·-
                                                                                                                                                                      -.      ~-




       Filter Results                                 New Search
                                                                                                   Get the latest           Email      Sign LJp
                                                                                                   lis:ting~ by-email
   7 matches                                                 Sav~ Searc;h

          .Ciear AU              X Toyota                                                     FEATURED


      X Corolla                .X    2005            X S
                                                                                                  ;fims
                                                                                                     . ,mo-"'
                                                                                                  l)TOYOTA
      x i.Jsed

   Location

   Search          within
    ,.__.... ~•-- - .~
                                  .
                       .•• =- •. .e.•"'•    ~·--·--· .. .,. • .:. ... , -""--•--·

   '. :500 miles·                            72201
                                  ,- ~-- . ----~-~--7.:-, --·___.._...._.
                                                                                    .
          Show me cars available for home
          delive~y
          l~dm:Je v-=hlde.s outsid~ of rnv s~arch
          ~d1us tr,3t r,an oe deli\,~r!:'d tc ~Ti~ home.



   N~w/Used

  ,~:- All          \-,:: New              O Used
  O Certified Pre-,Owried
                                                                                                        EXHIBIT

  Vear                                                                                            I _ 5 ___
                                                                                                        ___,;;;;;__
              •      Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 70 of 86

  I
      ~--·- ·----·     .,
                                     ,-        t
  : 2005                        to   ~ 2005
                                     1
                                               I.,                  USED     O     save       O   Compare
  l __ ·--. ~----t                   L-----.---J                    $3,699 \ 167,6~9rrii.
                                                                    2005 Toyota Corolla S
  Mak~                                                                  'GREAT DEAL

                                                                    Indianapolis Motor Sports
         Toyota
                                                                    - (317) 644-1643
                                                                    *  4.4 (14 reviews)
                                                                    480 mi. from 72201
                                                                                          I

  0      BMW                                                        Ext. Color: White
                                                                    Int. Color: Gray·
  0      Ch~vrolet                                                  Transmission: Automatic
                                                                    D.rivetrain: FWD
  ·O Ford
  O      Honda


 .S!,ow alJ Makes in A-Z


  Trim                                                              USED    <::?   Save       O   Compare
                                                                    $4,975            l 202.s2Qmi.
         s                                                          2005 Toyota Corolla S
                                                                         GOOD DEAL
  :] Base or Unknown
                                                                    Toyota of Somerset
  0      CE                                                         - (606) 575-3146
                                                                    *·4.9  (746 review!i) I•
' rl LE                                                             458 mi. from 72201    I
                                                                    Authorized Toyota Dealer

                                                                    Ext. Color: Gray
                                                                    Int. Color: Black
                                                                    Transmission: Other/
                                                                    Unknown
                                                                    Drivetr:afn: FWD .
  Price

  i. .
  \ MmPnce
              ----=,
              .             !    --
                                 1
                                 , Max Price
                                                                            Check AvaHability


  Mileage

  .~..·.:, 1so,ooo or less (3)
              .
  •       •          Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 71 of 86

  t._') 200,000 Qr less (5)
                                                                                                                              USED              C:_:.)       Save            ~ J Compare
. Q 250!000 or less (7)                                                                                                       $4,690                                       215,081 mi.

                                                                                                                              2005 Toyota Corolla S
                                                                                                                                        GOOD DEAL
  Deal Rating
                                                                                                                             Toyota South - (888) 253-2892
  0           GREAT DEAL   (1)                                                                                                * 4.9 (377 reviews) I
                                                                                                                             491 mi. from n201 I
                                                                                                                                                                                  ·


  •           GOOD DEAL·   (4)                                                                                               Authorl_zed Toyota Dealer

                                                                                                                             Ext. Color: Gray
                                                                                                                             Int. Color: Other·
  Features                                                                                                                   Transmission: Automatic
                                                                                                                             Drivetrain: FWD
  0   Alloy Wheels (1)

 0    Premium Sound Sy~tem (1)

 0    Rear Seat Entertainment (1)
                                                                                                                             (              Check Availability                           )

  Body Style                          >
  Exterior Co~or                      >
 ·interior Color                      >                                                                                      USED             O Save i_J Compare
                                                                                                                             $.5,495 ~ lS:J,,466mL
 Drivetrain                           >
                                     __-. .. , .... ,=1
                                                                                                                            2005 Toyota Corolla S

 Transmission                         >                                                                                                 GOOD DEAL

                                                                                                                             Elvis's Autos LLC
                                                                                                                            - (901) 290-0403
 Cylinders                            )
                                                                                                                             * 2 (2 reviews) I
                                                                                                                            140 mi. from 722Ql
 Photos                               .)
                                                                                                                            Ext. Color: Blue
                                                                                                                            lnt. Color:'Gray
 Fuel                                 >                                                                                     Transmission: Automatic
                                                                                                                            Drivetrain: FWD
 DoorCount ·                          >
 Dealer Ratings                       >                                                                                    (              Check Avail.ability                            )
                                                          - - - ·___,., .. _ _ , ......... -.c..- - - - - - - - -....- ? • . <;....).   "¼ _ _ _ ...._ . . . . . _ ,   -      -
••     •        Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 72 of 86


 Listing Date                    >                             USED      O Save [J Compare
                                                               $4,950 : 135,794mi.
 Seller Typ.e                    >                             2005 Toyota Corolla S
                                                                     GOOi>DEAL
 Keywords                        >                             MJ Auto Broker
                                                              ·• (404) 93S-6717
                                                               *   5, (l _revie\VS)   i
                                                              -455 mi.from 72201

                                                               ~~t. Color: Bl_ue
                                                               ll"!t, Color: G~y
                                                               Transmission: Automatic
                                                               Orivetrain; ·r=wo




                                                               f       Check Availability                  .]



                                                               USED      O     Save : ..:: tompare
                                                               ·$3,85()               i   ~22,6001')'1i.

                                                               2005 Toyota ·corolla S
                                                               Kranthi (P~lvate Seller)
                                                               395 in1. from 7220i

                                                               Ext. Color:.White
                                                               ln.t! Color:. Brg~n
                                                               Transmission: Automatic·
                                                               Drivetrain: 4x2/2-wheel drive




                                                               f       Check Availability                  ]
                                       ---·~--------------.-----------6·•~- . ---                          •~<:
  -•   .      Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 73 of 86

                                            JUS'l ADOEti
                                                                                                                       USED             <::>   Save          Compare

                                                                                                                       Not Priced
                                                                                                                        i'. 120,946 mi.
                                                                                                                       2005 Toyota Corolla_ S
                                                                                                                       Speedway Ford
                                                                                                                       - {866) 530-1_538
                                                                                                                       *   S (176 reviews) I
                                                                                                                       467 mi. from 72201
                                                                                                                       Ext. Color: Gold
                                                                                                                       Int. Color: Other
                                                                                                                       Transmi"ssion: Automatic
                                                                                                                       Drivetrain: FWo·




                                                                                                                       (           Check Availabiiity                   ]

                                                                            -~-,
                                                                     Prev
                                                            ·---------'                                                 ~"---•·   ·-·

                                                                                                                  l
                                                                   8'" .,,.,•. ..,.......   '"=><>A•   .,   ...   -~




                                                                   j._20 Per Page
                                                                                                                   ------·-
                                          • Title, other fees, and- incentives are· not included in this -calculation, which is
                                          an estimate only. Monthly payment estimates are for illustrative purposes only
                                          and do not represent a financing offer from the seller. Other taxes may apply.
                                          The information on vehicles provided in this service is supplied by the seller or
                                          other third parties; Cars.com is not responsible for the accuracy of such
                                          information. Cars.com provides this service and materials without
                                          representations or warranties of any kind, either expressed or implied. See _our
                                          terms Qf service for more details.

                                          -~~~--··••=>·~-----~--=-•·~---- ---- ------,•--                                                             - . ,_ ........... ·---.




Our·Company      Buying & Selling      Our Partners

                    0   _;   ·,   ~.
    .                  .                  Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 74 of 86

                                             .S~il ,·c.,vr Car       HepairPal.com
                                             C<l r Boo!< Valt1£1.s
                                             c:-i, Da.>krs



 \,.•I•   ~ , ' .• '   o •   ._,"'   0f




                                                                              Compare O / 4




                       Lefs get statted!
:ars by clicking 'Compare' on the card listings.
    You can select up to 4 to compare.




                                     Ok,Gotm
           Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 75 of 86



     IN THE CIRCUIT COURT OF PULASKI COUNTY, ARKANSAS

JEFF DuPRIEST and                                                PLAINTIFFS
RACHEL GILMORE ·

      v.                   CASE NO.    b0/1,J/-./9--1,IJS
ALLSTATE INSURANCE COMPANY                                      DEFENDANT


           PLAINTIFFS' FIRST SET OF INTERROGATORIES AND                    '
           REQUESTS FOR PRODUCTION OF DOCUMENTS TO
             DEFENDANT ALLSTATE INSURANCE COMPANY


     . Come now Plaintiffs, and for their First Set of Interrogatories and

Requests for Production of Documents to Defendant Allstate Insurance Co.,

states:

                              INTERROGATORIES


      Interrogatory No. 1. Identify each person who answers any of the

following interrogatories, and for each person, state: (a) their name, address,

and telephone number; (b) by _whom employed and job title; (c) basis ~f the

authority to answer; and (d) specific interrogatory by number and subject

that person answered.

      Interrogatory No, 2. State the name and, if known, the address and

telephone number of each individual likely to have discoverable


                                  Pagel of 6
           Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 76 of 86



information- along with the subjects of that information-that you may use

to support your claims or defenses.

      Interrogatory No. 3. State the number of total loss claims that you

settled in Arkansas between February 28, 2014 and the present using the

CCC Report

      Interrogatory No. 4. Describe your policies and practices for adjusting

total loss automobile claims.

      Interrogatory No. 5. State the reason that you use the CCC Report to

determine the value of total loss vehicles.

      Interrogatory No. 6. State the name, address, and telephone number

of each person you expect to call as an expert witness at trial, and for each

expert witness, separately state: (a) the subject matter on which the expert is

expected to testify; (b) the substance of the facts and opinions to which the

expert is expected to testify; and (c) a summary of the grounds for each

opinion.

      Interrogatory No. 7. Does Defendant, or any of its agents or attorneys,

have statements from an:y witnesses, including any plaintiff or putative class

member, regarding the issues that are subjects of this lawsuit? H so, state the




                                  Page2of6
.
V   •
              Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 77 of 86



    name, address, and telephone number of each such witness, the date of said

    statement, and whether said statement is written or oral.
                                                                      t'



          Interrogatory No. 8. If you have withheld information or do~ents

    that would· be responsive to any of these interrogatories or requests for

    production of documents, describe the nature of the documents,

    communications, or tangible things not produced or disclosed-and do so

    in a manner that, with~ut revealing information itself privileged or

    protected, will enable us to assess the claim.

                              REQUESTS FOR PRODUCTION

          Request for Production No. 1. A copy of your complete claim file.

          Request for Production No. 2. A copy of all written contracts with

    CCC lnformatj.on Services, Inc. or its 8:f£iliates or subsidiaries.

          Request for Production No. 3. A copy of any marketing materials

    provided to you by CCC Information Services, Inc. or its affiliates or

    subsidiaries.

          Request for Production No. 4. Any insurance agreement under which

    an insurance business may be liable to satisfy all or part of a possible

    judgment in the action, to indemnify or reimburse for payments made to




                                       Page3of6
....             Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 78 of 86



       satisfy the judgment, or to defend, indemnify, or reimburse you for the costs

       spent defending this action.

              Request for Production No. 5. Any training materials provided to

       adjusters regarding the use of CCC Information Services, Inc.'s products to_

       settle total loss claims.

              Request for Production No. 6. Any document, electronically stored

       information, or other tangibl~ thing that Defendant intends to use at a

       deposition of this case.

              Request for Production No. 7. Any document, electronically stored

       information, or other tangible thing that Defendant intends to use at any

       hearing in this case.

             Request for Production No. 8. Any document, electronically stored

       information, or other tangible thing that Defendant intends to use to support

       any motion filed in this case.

             Request for Production No. 9. Any document, electronically stored

       information, or other tangible thing that Defendant intends to use at the trial

       of this case.

             Request for Production No. 10. Any statements from Plaintiffs that

       Defendant or its attorneys have regarding this action or its subject matter.


                                         Page4of6
                                                                                         I
        Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 79 of 86



      Request for Production No. 11. Any statements that Defendant or its

attorneys have regarding the issues that are the subject of this lawsuit.

                                    Respectfully Submitted,

                                    HOLLEMAN & ASSOCIATES, P.A.
                                    1008 West Seconc~:feet
                                                                 01




                              ---    .... ha.-c:J"ollemmh-fn1r 91056
                                    jholleman@johnholleman.net
                                    Timothy A. Steadman, ABN 2009113
                                    tim@johnholleman.net
                                    Jerry Gamer, ABN 2014134 .
                                    jerry@johnholleman.net

                                    &

                                    Lloyd "Tre" Kitchens, ABN 99075
                                    tkitchens@bradhendricks.com
                                    THE BRAD HENDRICKS LAW FIRM
                                   500 C Pleasant Valley Drive
                                   Little Rock, AR 7'2227
                                   Telephone (501) 221-0444




                                 Page5of6
·'-   .   .       Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 80 of 86



                                CERTIFICATE OF SERVICE.

               I, John Holleman, c ~ that a copy of the preceding Interrogatories
          and Requests for Production was dispatched on February 28, 2018, to be
          served by hand delivery simultaneously with a copy of the Summons and
          Complaint on the following:

               Allstate Insurance Co.
               124 W. Capitol Ave.
               Suite1900
               Little Rock, AR 72201




                                         Page6of6
                   Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 81ELECTRONICALLY
                                                                           of 86         FILED
                                                                                                  Pulaski County Circuit Court
                                                                                            Terri Hollingsworth, Circuit/County Clerk
                                                                                               2019-Mar-11 12:49:13
  No. 60CV-19-1235 This summons is for ALLSTATE INSURANCE COMPANY (na,ne of DeffiN'dlihffZ35
                                                                                                   C06D12: 4 Pages


                                             PROOF OF SERVICE

  •    On _ _ _ _ _ _ _ [date] I personally delivered the summons and complaint to the individual
  at                                                         [place]; or

  D After making my purpose to deliver the summons and complaint clear, on _ _ _ _ _ __
  [date] I left the summons and complaint in the close proximity of the defendant by
  _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ [describe how the
  summons and complaint was left] after he/she refused to receive it when I offered it to him/her; or

  D On _ _ _ _ _ _ _ [date] I left the summons and complaint with _ _ _ _ _ _ _ _, a
  member of the defendant's family at least 18 years of age, at _ _ _ _ _ _ _ _ _ __
  [address], a place where the defendant resides; or                         u&               r
                                                                                  $tt-OTI'e

'/4.On     ~-S--l9           [date] I delivered the summons and complaint~o         l~ G,CJ)rJ:i»J
                                                                                            ~
  [name of i ividual], an agent uthorized by appointment or by law to receive service of summon50'n
  behalf of !.11':~~.acn.:M.t~~~~-:¥-- [name of defendant]; or

  D On _ _ _ _ _ _ _ [date] at _ _ _ _ _ _ _ _ _ _ _ [address], where the
  defendant maintains and office or other fixed location for the conduct of business, during normal
  working hours I left the summons and complaint with

  [name and job description]; or

  • I am the plaintiff or an attorney of record for the plaintiff in this lawsuit, and I served the summons
  and complaint on the defendant by certified mail, return receipt requested, restricted delivery, as
  shown by the attached signed return receipt.

  0 I am the plaintiff or an attorney of record for the plaintiff in this lawsuit, and I mailed a copy of the
  summons and complaint by first-class mail to the defendant together with two copies of a notice and
  acknowledgment and received the attached notice and acknowledgment form within twenty days after
  the date of mailing.




  My fee is $ __.
                 Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 82 of 86




To be completed if service is by a sheriff or deputy sheriff:

Date: - - - - - -             SHERIFF OF _ _ _ COUNTY, ARKANSAS


                              By:------------
                              [Signature of server]



                              [Printed name, title, and badge number]

To be completed if service is b       er on other than a sheriff or deputy sheriff:

Date:    '°!)-fo-l'\


                              [Printed name]

Address:
           -------------------------

Phone:
         ------------
Subscribed and sworn to before me this date:
                                               ------

                              Notary Public

My commission expires: _ _ _ _ _ _ __

Additional information regarding service or attempted service:
              Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 83 of 86



                             IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF ARKANSAS


 JEFFREY DUPRIEST AND                               )
 RACHEL GILMORE                                     )
                                                    )
                    Plaintiffs,                     )
                                                    )   Case No:
          v.                                        )
                                                    )
 ALLSTATE INSURANCE COMPANY,                        )
                                                    )
                    Defendant.                      )

                                  DECLARATION OF JOEL DeWALL

Pursuant to 28 U.S.C. § 1746, I, Joel DeWall, hereby depose and state as follows:

         1.        I am over eighteen years of age and make this statement based on personal

knowledge.

         2.        I currently am employed by Allstate Insurance Company as Operations Director of

Auto Line Management. My business address is 2775 Sanders Road Northbrook, IL 60062. I

have been employed by Allstate Insurance Company since September 1998.

         3.        Allstate Property and Casualty Insurance Company 1s an Illinois msurance

corporation with its principal place of business in Northbrook, Illinois.

        4.         As an Operations Director for Allstate Insurance Company, I am familiar with and

have knowledge of the business records maintained by Allstate Property and Casualty Insurance

Company with regard to the automobile insurance policies issued in Arkansas pertaining to total

loss comprehensive and collision claims ("total loss claims") under those policies and the total loss

valuations performed for such total loss claims.

        5.         Based on my review of the business record data regarding such total loss valuations,

for the five year period beginning on February 28, 2014 and ending on March 4, 2019, I estimate

                                                                                                    EXHIBIT
LEGAL\40595076\1                                                                                     2-
            Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 84 of 86



that Allstate Property and Casualty Insurance Company has settled approximately 9,795 total loss

clairm, under Allsbxi:e Property and C,:isva.Hy 'insurance Company autornob.ile insurance policies

issued in the state of Arkansas with an aggregate valuation of approximately $81,295,518.24.

       6.       Allstate's records reveal that Jeffrey DuPriest, at all relevant times, was not insured

by Allstate Insurance Company. At the time of his total loss accident, Jeffrey DuPriest was insured

by Allstate Property and Casualty Insurance Company and Allstate Property and Casualty

Insurance Company adjusted his total loss claim.



I declare under penalty of perjury that the foregoing is true and correct.

EXECUTED ON: April 4, 2019




Joel De Wall•




                                                  2
             Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 85 of 86



                               IN THE UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF ARKANSAS


 JEFFREY DUPRIEST AND                               )
 RACHEL GILMORE                                     )
                                                    )
                       Plaintiffs,                  )
                                                    )   Case No:
         v.                                         )
                                                    )
 ALLSTATE INSURANCE COMPANY,                        )
                                                    )
                       Defendant.                   )

                                 DECLARATION OF KEVIN BOLKEMA

Pursuant to 28 U.S.C. § 1746, I, Kevin Bolkema, hereby depose and state as follows:

        1.         I am over eighteen years of age and make this statement based on personal

knowledge.

        2.         I   am currently employed by Allstate Insurance Company as a Senior Manager for
DOI, Regulatory and Legal Support in Auto Claims Line Management Operations. My business

address is 2775 Sanders Road, Northbrook, IL 60062. I have been employed by Allstate Insurance

Company since September 11, 1978.

        3.         Allstate Insurance Company is an Illinois insurance corporation with its principal

place of business in Northbrook, Illinois.

        4.         As a Senior Manager for Allstate Insurance Company, I am familiar with and have

knowledge of the business records maintained by Allstate Insurance Company with regard to the

automobile insurance policies issued in Arkansas pertaining to total loss comprehensive and

collision claims ("total loss claims") under those policies and the total loss valuations performed

for such total loss claims.



                                                                                              EXHIBIT

LEGAL\40478824\l
•               Case 4:19-cv-00230-JM Document 1 Filed 04/04/19 Page 86 of 86
.

           5.      Based on my review of the business record data regarding such total loss valuations,

    for the five-year period beginning on February 28, 2014 and ending on March 4, 2019, I estimate

    that Allstate Insurance Company has settled approximately 2,443 total loss claims under Allstate

    Insurance Company automobile insurance policies issued in the state of Arkansas with an

    aggregate valuation of approximately $19,207,277,54.



    I declare under penalty of perjury that the foregoing is true and correct.

    EXECUTED ON: March 27, 2019




                                                      2
